Exhibit 10.1
 

--------------------------------------------------------------------------------

 
DEAL CUSIP:  92837VAD9
REVOLVING CREDIT FACILITY CUSIP:  92837VAE7
TERM A FACILITY CUSIP:  92837VAF4


AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of April 1, 2016


among


VISTA OUTDOOR INC.,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent


and


The Lenders Party Hereto



--------------------------------------------------------------------------------


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
U.S. BANK NATIONAL ASSOCIATION,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC,
BANK OF THE WEST and
PNC BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers
and
Joint Bookrunning Managers


BANK OF THE WEST,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
JPMORGAN CHASE BANK, N.A.,
PNC BANK, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents


BMO HARRIS BANK N.A.,
BRANCH BANKING AND TRUST COMPANY,
CAPITAL ONE NATIONAL ASSOCIATION
and
REGIONS BANK
as Co-Documentation Agents



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
* * *


TABLE OF CONTENTS



 
Page

 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01
Defined Terms
2
1.02
Other Interpretive Provisions
42
1.03
Accounting Terms
43
1.04
Rounding
43
1.05
References to Agreements and Laws
43
1.06
Times of Day; Rates
44
1.07
Letter of Credit Amounts
44
1.08
Currency Equivalents Generally
44

 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01
The Loans
44
2.02
Borrowings, Conversions and Continuations of Loans
45
2.03
Letters of Credit
47
2.04
Swing Line Loans
58
2.05
Prepayments
61
2.06
Termination or Reduction of Commitments
64
2.07
Repayment of Loans
65
2.08
Interest
66
2.09
Fees
66
2.10
Computation of Interest and Fees
67
2.11
Evidence of Indebtedness
67
2.12
Payments Generally
68
2.13
Sharing of Payments
70
2.14
Increase in Revolving Commitments
71
2.15
Increase in Term Loan Commitments
72
2.16
Cash Collateral
73
2.17
Defaulting Lenders
75
2.18
Extension of Maturity Date
76

 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01
Taxes
79
3.02
Illegality
81
3.03
Inability to Determine Rates
82
3.04
Increased Cost; Reserves on Eurodollar Rate Loans
83
3.05
Compensation for Losses
84

 

--------------------------------------------------------------------------------

 
3.06
Matters Applicable to all Requests for Compensation
85
3.07
Survival
85

 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 
 
4.01
[Reserved]
86
4.02
Conditions to Restatement Closing Date
86
4.03
Conditions to all Credit Extensions
89
4.04
Conditions Subsequent to the Restatement Closing Date
90

 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
5.01
Existence, Qualification and Power; Compliance with Laws
90
5.02
Authorization; No Contravention
91
5.03
Governmental Authorization; Other Consents
91
5.04
Binding Effect
91
5.05
Financial Statements; No Material Adverse Effect
92
5.06
Litigation
92
5.07
No Default
92
5.08
Ownership of Property; Liens; Investments
92
5.09
Environmental Matters
93
5.10
Insurance
94
5.11
Taxes
94
5.12
ERISA Compliance
94
5.13
Subsidiaries; Equity Interests
95
5.14
Margin Regulations; Investment Company Act
95
5.15
Disclosure
96
5.16
Sanctions
96
5.17
Intellectual Property; Licenses, Etc
96
5.18
Solvency
96
5.19
Casualty, Etc.
96
5.20
Perfection, Etc.
97
5.21
Designated Senior Indebtedness
97
5.22
Anti-Corruption Laws
97
5.23
EEA Financial Institution
97

 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
6.01
Financial Statements
97
6.02
Certificates; Other Information
98
6.03
Notices
101
6.04
Payment of Obligations
101
6.05
Preservation of Existence, Etc.
102
6.06
Maintenance of Properties
102

 
ii

--------------------------------------------------------------------------------

 
6.07
Maintenance of Insurance
102
6.08
Compliance with Laws
102
6.09
Books and Records
102
6.10
Inspection Rights
103
6.11
Use of Proceeds
103
6.12
Covenant to Guarantee Obligations and Give Security
103
6.13
Further Assurances
106
6.14
Preparation of Environmental Reports
106
6.15
Anti-Corruption Laws
106

 
ARTICLE VII
NEGATIVE COVENANTS
 
7.01
Liens
107
7.02
Indebtedness
109
7.03
Investments
111
7.04
Fundamental Changes
114
7.05
Dispositions
114
7.06
Restricted Payments
116
7.07
Change in Nature of Business
116
7.08
Transactions with Affiliates
117
7.09
Burdensome Agreements
117
7.10
Financial Covenants
118
7.11
Sanctions
118
7.12
Amendments of Organization Documents
118
7.13
Accounting Changes
118
7.14
Prepayments, Etc. of Indebtedness
118
7.15
Anti-Corruption Laws
118
7.16
Speculative Transactions
119

 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01
Events of Default
119
8.02
Remedies upon Event of Default
121
8.03
Application of Funds
121

 
ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS
 
9.01
Appointment and Authority
123
9.02
Rights as a Lender
123
9.03
Exculpatory Provisions
123
9.04
Reliance by Administrative Agent
125
9.05
Delegation of Duties
125
9.06
Resignation of Administrative Agent
125
9.07
Non‑Reliance on Administrative Agent and Other Lenders
127

 
iii

--------------------------------------------------------------------------------

 
9.08
Administrative Agent May File Proofs of Claim
127
9.09
Collateral and Guaranty Matters
129
9.10
Other Agents; Arrangers and Managers
130

 
ARTICLE X
MISCELLANEOUS
 
10.01
Amendments, Etc.
130
10.02
Notices and Other Communications; Facsimile Copies
133
10.03
No Waiver; Cumulative Remedies
135
10.04
Expenses; Indemnity; Damage Waiver
136
10.05
Payments Set Aside
138
10.06
Successors and Assigns
138
10.07
Confidentiality
145
10.08
Setoff
146
10.09
Interest Rate Limitation
146
10.10
Counterparts
147
10.11
Integration
147
10.12
Survival of Representations and Warranties
147
10.13
Severability
147
10.14
Tax Forms
148
10.15
No Advisory or Fiduciary Responsibility
150
10.16
Replacement of Lenders
151
10.17
Governing Law
151
10.18
Waiver of Right to Trial by Jury
152
10.19
Binding Effect
152
10.20
Electronic Execution of Assignments and Certain Other Documents
153
10.21
USA PATRIOT Act Notice
153
10.22
Acknowledgment and Consent to Bail-in of EEA Financial Institutions
153
10.23
Judgment Currency
154
10.24
Amendment and Restatement
154


 
iv

--------------------------------------------------------------------------------



SCHEDULES
 

 
1
Guarantors
 
1.01(a)
Existing Letters of Credit
 
1.01(b)
Immaterial Subsidiaries
 
2.01
Commitments and Pro Rata Shares
 
5.08(c)
Owned Real Property
 
5.09(c)
Treatment, Storage and Disposal Facilities
 
5.13
Subsidiaries and Other Equity Investments
 
7.01(b)
Existing Liens
 
7.02(e)
Existing Indebtedness
 
7.03(d)
Existing Investments
 
10.02
Administrative Agent’s Office, Certain Addresses for Notices

 
 
EXHIBITS 
 

 
Form of
           
A
Committed Loan Notice
 
B
Swing Line Loan Notice
 
C‑1
Term A Note
 
C‑2
Revolving Credit Note
 
D
Compliance Certificate
 
E
Assignment and Assumption
 
F
[Reserved]
 
G
Security Agreement
 
H
[Reserved]
 
I
Solvency Certificate
 
J
Counsel to Loan Parties
 
K
Incremental Term Facility Supplement
 
L
Joinder Agreement
 
M‑1
U.S. Tax Compliance Certificate for Non‑U.S. Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes
 
M‑2
U.S. Tax Compliance Certificate for Non‑U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes
 
M‑3
U.S. Tax Compliance Certificate for Non‑U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes
 
M‑4
U.S. Tax Compliance Certificate for Non‑U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes
 
N
Perfection Certificate
 
O
[Reserved]
 
P
Reorganization Transactions


 
v

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of April 1, 2016, among VISTA OUTDOOR INC., a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), each Swing Line
Lender (as hereinafter defined) party hereto, each L/C Issuer (as hereinafter
defined) party hereto, BANK OF AMERICA, N.A., as Administrative Agent (as
hereinafter defined), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, U.S.
BANK NATIONAL ASSOCIATION, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., J.P. MORGAN
SECURITIES LLC, WELLS FARGO SECURITIES, LLC, BANK OF THE WEST AND PNC BANK,
NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint Bookrunning Managers,
BANK OF THE WEST, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., JPMORGAN CHASE BANK,
N.A., PNC BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents, and BMO HARRIS BANK
N.A., BRANCH BANKING AND TRUST COMPANY, CAPITAL ONE NATIONAL ASSOCIATION and
REGIONS BANK , as Co-Documentation Agents.


PRELIMINARY STATEMENTS:


The Borrower has entered into that certain Credit Agreement, dated as of
December 19, 2014 (the “Existing Credit Agreement”), among the Borrower, Bank of
America, N.A., as administrative agent, the lenders named therein (the “Existing
Lenders”) and the other parties thereto.


Pursuant to the Action Sports Stock Purchase Agreement (as hereinafter defined),
the Borrower has agreed to purchase all of the issued and outstanding capital
stock of Action Sports (as hereinafter defined) from BRG Sports, Inc., a
Delaware corporation.


In order to finance the Action Sports Acquisition (as hereinafter defined) and
to finance its ongoing working capital and for general corporate purposes, the
Borrower has requested, and the Lenders have agreed, to amend and restate the
Existing Credit Agreement in order to permit the Lenders to extend credit
subject to the conditions set forth herein in the form of (a) Term A Loans (as
hereinafter defined) in an aggregate principal amount of $640,000,000 to the
Borrower as provided herein and (b) Revolving Credit Loans (as hereinafter
defined) in an aggregate principal amount of up to $400,000,000 to the Borrower
as provided herein and ending on the Maturity Date (as hereinafter defined) of
which, at any time, not more than (i) $100,000,000 in aggregate principal,
notional or stated amount may be in the form of L/C Credit Extensions (as
hereinafter defined) provided by the L/C Issuers (as hereinafter defined), and
(ii) $25,000,000 in aggregate principal amount may be in the form of Swing Line
Loans (as hereinafter defined) provided by the Swing Line Lenders (as
hereinafter defined).


In consideration of the mutual covenants and agreements herein contained and
subject to the satisfaction of the conditions set forth in Section 4.02, the
Lenders and each L/C Issuer are willing to extend such credit to the Borrower. 
Accordingly, the parties hereto agree to amend and restate the Existing Credit
Agreement, in its entirety, as follows:
 
1

--------------------------------------------------------------------------------

 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01            Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:


“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of not less
than 75% of the Equity Interests of another Person or all or substantially all
of the property, assets or business of another Person or of the assets
constituting a business unit, line of business or division of another Person.


“Act” has the meaning specified in Section 10.21 hereof.


“Action Sports” means Action Sports Corp., a Delaware corporation.


“Action Sports Acquisition” means the acquisition of all of the issued and
outstanding capital stock of Action Sports by the Borrower pursuant to the
Action Sports Stock Purchase Agreement.


“Action Sports Group Companies” means Action Sports and the subsidiaries of
Action Sports acquired on the Restatement Closing Date pursuant to the Action
Sports Stock Purchase Agreement.


“Action Sports Representations” means such of the representations made by or on
behalf of Action Sports and its subsidiaries in the Action Sports Stock Purchase
Agreement that are material to the interests of the Lenders, but only to the
extent that the Borrower or any of its applicable affiliates has the right
(determined without regard to any notice requirement) to terminate its (or its
affiliates’) obligations (or to decline to consummate the Action
Sports Acquisition) under the Action Sports Stock Purchase Agreement as a result
of a breach of such representations.


“Action Sports Stock Purchase Agreement” means that certain Stock Purchase
Agreement, dated as of February 24, 2016, by and among the Borrower, Action
Sports and BRG Sports, Inc., a Delaware corporation, as in effect on the
Restatement Closing Date.


“Additional Revolving Credit Lender” means any Eligible Assignee who agrees to
provide Revolving Credit Commitments in accordance with the provisions of
Section 2.14 in connection with a request for a Revolving Credit Commitment
Increase.


“Additional Term Loan Lender” means any Eligible Assignee who agrees to provide
Term Commitments in respect of one of the Term Facilities in accordance with the
provisions of Section 2.15 in connection with a request for a Term Commitment
Increase.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
2

--------------------------------------------------------------------------------

 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.


“Agent Parties” has the meaning specified in Section 10.02(d).


“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents and any other “collateral agent” appointed
pursuant to Section 9.01(b) and for purposes of the Mortgages, any “supplemental
collateral agent”.


“Aggregate Commitments” means the Commitments of all the Lenders.


“Agreement” means, on any date, this Agreement as originally in effect on the
Restatement Closing Date and as thereafter amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with the
provisions hereof and in effect on such date.


“Agreement Currency” has the meaning specified in Section 10.23.


“Alternative Currency” means each of Euro, Sterling, Yen and any other currency
that is readily available and freely transferable and convertible into Dollars
that is approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) and the applicable L/C Issuer.


“Applicable Rate” means for any day, (a) in case of the Revolving Credit Loans
and the Term A Loans, with respect to Base Rate Loans and Eurodollar Rate Loans,
and the commitment fee payable in respect of the unutilized portion of the
Revolving Credit Facility, the applicable rate per annum set forth below in the
grid captioned “Revolving Credit Facility and Term A Facility – Applicable
Rate”, under the captions “Base Rate Percentage”, “Eurodollar Percentage” or
“Commitment Fee” cited therein, as the case may be, based upon the Consolidated
Leverage Ratio, and (b) in the case of any Incremental Term Loans, the
applicable rate per annum set forth in the applicable Incremental Term Facility
Supplement for Base Rate Loans and Eurodollar Rate Loans:
 
3

--------------------------------------------------------------------------------

 
Revolving Credit Facility and Term A Facility – Applicable Rate
Pricing
Level
Consolidated Leverage Ratio
Commitment
Fee
Eurodollar
Percentage
Base Rate
Percentage
1
≥ 3.00 : 1.00
0.35%
2.00%
1.00%
2
< 3.00 : 1.00 but
≥ 2.25 : 1.00
0.30%
1.75%
0.75%
3
< 2.25 : 1.00
0.25%
1.50%
0.50%



The Applicable Rate applicable to the Revolving Credit Loans, the Term A Loans
and the commitment fee payable in respect of the unutilized portion of the
Revolving Credit Facility shall initially be determined by reference to Pricing
Level 2 above.  Any increase or decrease in the Applicable Rate resulting from a
change in the Consolidated Leverage Ratio, as calculated in a Compliance
Certificate delivered pursuant to Section 6.02(b), for any calendar quarter
shall become effective as of the first Business Day following delivery of such
Compliance Certificate; provided, that if a Compliance Certificate is not
delivered when due in accordance with Section 6.02(b), then Pricing Level 1
shall apply from the first Business Day immediately after the date such
Compliance Certificate was required to be delivered to and including the date on
which such Compliance Certificate is actually delivered, after which the pricing
level corresponding to the Consolidated Leverage Ratio set forth in such
Compliance Certificate shall apply.


Notwithstanding the calculation of the Applicable Rate for any period as set
forth above, if, as a result of any error in the calculation of the Consolidated
Leverage Ratio for any quarter or for any other reason, the Borrower or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated for
such quarter was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio for such quarter would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuers, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under any Debtor Relief Law, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period.  This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Section 2.08(b)
or 2.03(h) or under Article VIII.


“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the appropriate L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with
respect to the Swing Line Facility, (i) the appropriate Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.


“Approved Fund” has the meaning specified in Section 10.06(g).


“Arrangers” means, collectively, each of MLPFS, U.S. Bank National Association,
The Bank of Tokyo-Mitsubishi UFJ, Ltd., J.P. Morgan Securities LLC, Wells Fargo
Securities, LLC, Bank of The West and PNC Bank, National Association, in its
capacity as joint lead arranger.
 
4

--------------------------------------------------------------------------------

 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent
substantially in the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.


“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount of all obligations of
such Person in respect thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP and (b) in respect of
any Synthetic Lease, the capitalized amount of the remaining Synthetic Lease
Obligations in respect of such Synthetic Lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
Synthetic Lease were accounted for as a Capitalized Lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended March
31, 2015, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
consolidated Subsidiaries, including the notes thereto.


“Auto‑Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).


“Availability Period” means, in the case of the Revolving Credit Facility, the
period from and including the Restatement Closing Date to the earliest of
(a) the Maturity Date for the Revolving Credit Facility, (b) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.06 and
(c) the date of termination of the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and of the obligations of the L/C Issuers to make
L/C Credit Extensions pursuant to Section 8.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.
 
5

--------------------------------------------------------------------------------

 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate” and (c) the Eurodollar Rate on such day
for a one month Interest Period plus 1.00%; and if Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term Borrowing, as the context may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and under the Laws of the State of New York and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.


“Capitalized Leases” means, with respect to any Person, all leases that have
been or should be, in accordance with GAAP, recorded as capitalized leases, on
the balance sheet of such Person (excluding any lease that would be required to
be so recorded as a result of a change in GAAP after the Restatement Closing
Date).


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers or the Swing Line Lenders (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuers or the
Swing Line Lenders benefiting from such collateral shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuers or the Swing Line Lenders (as applicable). “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.
 
6

--------------------------------------------------------------------------------

 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and Specified
Statutory Liens and, solely for purposes of Investments under Section 7.03(a),
any other Permitted Liens):


(a)            readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;


(b)            readily marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after the
date of acquisition thereof and having, at the time of the acquisition thereof,
a rating of at least P‑1 from Moody’s or at least A‑1 from S&P;


(c)            time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank or trust company that (i) (A) is a
Lender, (B) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System, or (C) any branch of a commercial bank that is organized
in a jurisdiction outside of the United States so long as such branch is a
licensed “bank” under the laws of the United States, any state thereof or the
District of Columbia and is a member of the Federal Reserve System, (ii) issues
(or the parent of which issues) commercial paper rated as described in
clause (d) of this definition and (iii) has combined capital and surplus of at
least $500,000,000, in each case with maturities of not more than 360 days from
the date of acquisition thereof;


(d)            commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime‑1” (or the
then equivalent grade) by Moody’s or at least “A‑1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 360 days from the
date of acquisition thereof;


(e)            Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
or mutual funds registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and substantially all the assets of which are
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition;


(f)             repurchase obligations entered into with any commercial bank or
trust company meeting the criteria specified in clause (c) above, covering the
securities of the type described in clauses (a) and (b) above;


(g)            tax exempted instruments including municipal bonds, auction rate
preferred stock and variable rate demand obligations with the highest short‑term
ratings by either Moody’s or S&P or a long‑term rating of Aaa by Moody’s or AAA
by S&P maturing within 360 days after the acquisition thereof; and

7

--------------------------------------------------------------------------------

 
(h)            foreign investments substantially comparable to any of the
foregoing in connection with managing the cash of any Foreign Subsidiary.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, purchasing, credit or debit
card, electronic funds transfer and other cash management arrangements.


“Cash Management Bank” means any Person that (a) is a Lender or an Affiliate of
a Lender or (b) was a Lender or an Affiliate of a Lender at the time the
applicable Secured Cash Management Agreement was entered into, in each case in
its capacity as a party to a Secured Cash Management Agreement.


“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.


“Change in Law” means the occurrence, after the Restatement Closing Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.


“Change of Control” means, an event or series of events by which:


(a)            any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully‑diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or


(b)           during any period of 12 consecutive calendar months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

8

--------------------------------------------------------------------------------

(c)            a “change of control” or any comparable term defined or used in,
or comparable event described under, any Material Debt Documents shall have
occurred in respect of the Borrower.


“Closing Date” means February 9, 2015, the “Closing Date” under and as defined
in the Existing Credit Agreement.


“Co-Documentation Agents” means, collectively, each of BMO Harris Bank N.A.,
Branch Banking and Trust Company, Capital One National Association and Regions
Bank, in its capacity as co-documentation agents under any of the Loan
Documents, or any successor co-documentation agent.


“Co-Syndication Agents” means, collectively, each of Bank of the West, The Bank
of Tokyo-Mitsubishi UFJ, Ltd., JPMorgan Chase Bank, N.A., PNC Bank, National
Association, U.S. Bank National Association and Wells Fargo Bank, National
Association, in its capacity as co-syndication agents under any of the Loan
Documents, or any successor co-syndication agent.


“Code” means the Internal Revenue Code of 1986 as amended from time to time.


“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property and assets that are or
are intended under the express terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.


“Collateral Agent” has the meaning specified in Section 9.01(b) hereof.


“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, the Mortgage
Modifications, Security Agreement Supplements, IP Security Agreement
Supplements, and any other mortgages, security agreements, pledge agreements,
collateral assignments or other similar agreements delivered to the
Administrative Agent or otherwise for the benefit of the Lenders pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.


“Commitment” means a Term Commitment or a Revolving Credit Commitment (including
a Letter of Credit Commitment), as the context may require.
 
9

--------------------------------------------------------------------------------

 
“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion (which shall not constitute a new
Borrowing) of Loans from one Type to the other or (d) a continuation (which
shall not constitute a new Borrowing) of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent  (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower, if applicable.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and the
regulations promulgated from time to time thereunder.


“Company” means Bell Sports Corp., a Delaware corporation.


“Company Material Adverse Effect” means any event, occurrence, fact or condition
that, individually or in the aggregate, with other events, occurrences, facts or
conditions, has or would reasonably be expected to have a material adverse
effect on, or cause a material adverse change in, the business, financial
condition, results of operations or assets of the Company, taken as a whole;
provided, however, that any such change or effect caused by or resulting from
any of the following shall not be considered, and shall not be taken into
account in determining the existence of, a “Material Adverse Effect”: (a) the
announcement, pendency or consummation of the Contemplated Transactions, or the
execution of the Action Sports Stock Purchase Agreement or the performance of
obligations hereunder, including the impact of any of the foregoing on
relationships with customers, suppliers or employees, (b) conditions affecting
the global economy or the financial, credit, commodities or capital markets as a
whole (including changes in interest rates or the availability of debt
financing), or generally affecting the industries in which the Company conducts
its business, (c) any change in or adoption of any applicable Legal Requirement
or GAAP, (d) the commencement, occurrence or continuation of any war, armed
hostilities or acts of terrorism, (e) earthquakes, hurricanes, floods or other
natural disasters, (f) the failure by the Company to meet any revenue or
earnings projections, forecasts or predictions (provided that the underlying
causes of such failures, subject to the other provisions of this definition,
shall not be excluded), (g) any action taken by, or with the consent of, Buyer
or any of its Affiliates with respect to the Contemplated Transactions or with
respect to the Company, or (h) any action by Seller or its Affiliates required
to be taken, or permitted to be taken, by the Action Sports Stock Purchase
Agreement; except, in the case of any of the foregoing clauses (b), (c), (d), or
(e), to the extent such changes or effects would have a materially
disproportionate effect on the Company compared to other Persons in the
industries and geographic regions in which the Company conducts its business. 
Capitalized terms used in this definition have the meanings assigned to them in
the Action Sports Stock Purchase Agreement.


“Compensation Period” has the meaning specified in Section 2.12(c)(ii).


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
10

--------------------------------------------------------------------------------

 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (without duplication) the following to the extent deducted
in calculating such Consolidated Net Income:  (i) Consolidated Interest Charges
for such period, (ii) income tax expense for such period, (iii) depreciation and
amortization for such period, (iv) non‑recurring, unusual or extraordinary
expenses or charges for such period, (v) amortization or write off of deferred
financing costs, (vi) non‑cash charges related to stock‑based employee
compensation, (vii) non-cash charges associated with the mark‑to‑market of Swap
Contracts, (viii) impairment charges or write‑offs with respect to goodwill and
other intangible assets and (ix) losses due solely to fluctuations in currency
values and the related tax effects, and minus the following to the extent
included in calculating such Consolidated Net Income: (x)  gains due solely to
fluctuations in currency values and the related tax effects and (y)
non-recurring, unusual or extraordinary gains.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long‑term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct or contingent obligations arising under Financial
Letters of Credit, Financial Surety Bonds, bankers’ acceptances, bank guaranties
and similar instruments at such time, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness,
(f) all obligations in respect of Disqualified Equity Interests, (g) without
duplication, all Guarantees (other than Performance Guarantees) with respect to
outstanding Indebtedness of the types specified in clauses (a) through (f) above
of Persons other than the Borrower or any Subsidiary and (h) all Indebtedness of
the types referred to in clauses (a) through (g) above of any Securitization
Subsidiary or any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company or other legal entity in
respect of which the equity holders are not liable for the obligations of such
entity as a matter of law) in which the Borrower or a Subsidiary (other than a
Securitization Subsidiary), is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary
(subject to customary exceptions).


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses (but not
amortization or write‑off of the costs of issuance) of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense of the Borrower and its Subsidiaries on a consolidated basis with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP.
 
11

--------------------------------------------------------------------------------

 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges to the extent
paid in cash during such period; provided that Consolidated EBITDA and
Consolidated Interest Charges for such four fiscal quarter period or other
applicable period shall be determined on a pro forma basis with respect to any
Subject Disposition or any Acquisition (together with any related transactions,
including the incurrence, assumption, refinancing or repayment of any
Indebtedness) as if such Disposition or Acquisition had occurred in the first
day of such period.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date less unrestricted cash
and Cash Equivalents of the Borrower and its Domestic Subsidiaries in an amount
not to exceed $75,000,000 (provided that any such cash deposited in accounts
located outside the United States shall be net of the Borrower’s reasonable
estimate of any repatriation taxes or costs) to (b) Consolidated EBITDA for the
most recent four fiscal quarter period ended as of the last fiscal period for
which financial statements were required to have been delivered pursuant to
Section 6.01; provided that Consolidated EBITDA and Consolidated Funded
Indebtedness for such four fiscal quarter period or other applicable period
shall be determined on a pro forma basis with respect to any Subject Disposition
or any Acquisition (together with any related transactions, including the
incurrence, assumption, refinancing or repayment of any Indebtedness) as if such
Disposition or Acquisition had occurred in the first day of such period.


“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding (i) all extraordinary noncash gains and
(ii) extraordinary noncash losses).


“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness, which
constitutes Senior Secured Debt, as of such date less unrestricted cash and Cash
Equivalents of the Borrower and its Domestic Subsidiaries in an amount not to
exceed $75,000,000 (provided that any such cash deposited in accounts located
outside the United States shall be net of the Borrower’s reasonable estimate of
any repatriation taxes or costs) to (b) Consolidated EBITDA for the four fiscal
quarter period ended as of the last fiscal period for which financial statements
were required to have been delivered pursuant to Section 6.01; provided that
Consolidated EBITDA and Consolidated Funded Indebtedness, which constitutes
Senior Secured Debt, for such four fiscal quarter period or other applicable
period shall be determined on a pro forma basis with respect to any Subject
Disposition or any Acquisition (together with any related transactions,
including the incurrence, assumption, refinancing or repayment of any
Indebtedness) as if such Disposition or Acquisition had occurred in the first
day of such period.


“Consolidated Total Assets” means, as of any date, the total consolidated assets
of the Borrower and its Subsidiaries, determined in accordance with GAAP, as set
forth on the most recent consolidated balance sheet of the Borrower delivered
pursuant to Section 6.01 calculated on a pro forma basis after giving effect to
any Subject Disposition or Acquisition.
 
12

--------------------------------------------------------------------------------

 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” has the meaning specified in the definition of “Affiliate.”


“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (it being understood that if any default is cured or waived
prior to becoming an Event of Default, such default shall no longer constitute a
Default).


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans of such type of Borrowing
plus (iii) 2.0% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate with respect to such Eurodollar Rate Loan)
otherwise applicable to such Loan plus 2.0% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the applicable Letter of
Credit Fee plus 2% per annum, in all cases to the fullest extent permitted by
applicable Laws.


“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the
applicable L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.
 
13

--------------------------------------------------------------------------------

 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or whose government is, the subject of any
Sanction.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Disqualified Equity Interests” means, as to any Person, any Equity Interests of
such Person or any other Person which, pursuant to the certificate of
designation, or other corporate document or other agreement governing the terms
thereof, such Person is obligated to purchase, redeem, retire, defease or
otherwise acquire for value such Equity Interests or any warrants, rights or
options to acquire such Equity Interests, on or prior to the date that is
91 days after (x) the latest scheduled Maturity Date of any Term Facility or
(y) if later, or if no Term Facility is in effect, the scheduled Maturity Date
of the Revolving Credit Facility; the amount of the obligation to purchase,
redeem, retire, defease or acquire any of the foregoing shall be with respect to
(a) preferred Equity Interests, the liquidation preference or value of all
shares, units or interests (including all accrued, accreted and paid‑in‑kind
amounts as of any date of determination) in respect of such Disqualified Equity
Interests and (b) all other Equity Interests, the aggregate amount of all such
obligations in respect of such Disqualified Equity Interests as of any date of
determination.


“Documentary Letter of Credit” means any Letter of Credit that is a documentary
letter of credit.


“Dollar” and “$” mean lawful money of the United States.
 
14

--------------------------------------------------------------------------------

 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, for the avoidance of doubt, not
including Puerto Rico or any other territory of the United States.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” has the meaning specified in Section 10.06(g).


“Engagement Letter” means that certain Engagement Letter, dated as of February
24, 2016, between the Borrower and MLPFS.


“Environmental Action” means any claim, order, notice of violation, or notice of
potential liability, issued against the Borrower or any of its Subsidiaries, or
any proceeding or governmental investigation, instituted with respect to the
Borrower or any of its Subsidiaries, under or pursuant to any Environmental Law.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
Release of any hazardous or toxic materials or waste into the environment.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.


“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
15

--------------------------------------------------------------------------------

 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or the receipt of notice by any Loan Party or any
ERISA Affiliate that a Multiemployer Plan is in critical status; (d) the receipt
by any Loan Party or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to the intention to terminate any Plan, the treatment of
a Pension Plan or a Multiemployer Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) a determination that any Pension Plan or Multiemployer Plan is
considered an at‑risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA or a plan in endangered or critical status within the
meaning of Sections 431 and 432 of the Code or Sections 304 and 305 of ERISA;
(h) the imposition of any material liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate; or (i) the conditions for imposition of a
lien (within the meaning of Section 430(k) of the Code or Section 303(k) of
ERISA) are satisfied.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” or “€” means lawful money of the European Union.


“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).
 
16

--------------------------------------------------------------------------------

 
“Eurodollar Rate” means:


(a)            for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the Eurodollar Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement;
and


(b)            for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London
time, determined two Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; provided that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice;


provided, that to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Joint Venture” means (a) any Person described in clause (a) of the
definition of Joint Venture or (b) any other Joint Venture that is entered into
in accordance with Section 7.03(g) and designated as an Excluded Joint Venture
by the Borrower and certified by the Borrower as being entered into in
compliance with Section 7.03(g).


“Excluded Subsidiary” means any (a) subsidiary of the Borrower that is
prohibited by applicable law or by contractual obligations existing on the
Restatement Closing Date (or at the time such subsidiary becomes a subsidiary of
the Borrower, so long as such obligations were not incurred in connection with
or in contemplation of it becoming a subsidiary of the Borrower) from
guaranteeing the Obligations or if guaranteeing the Obligations would require
governmental (including regulatory) consent, approval, license or authorization,
(b) CFC, (c) subsidiary of the Borrower that is an FSHCO, (d) Domestic
Subsidiary of a Foreign Subsidiary and (e) Relevant Disregarded Entity.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 1(e) of the Guaranty and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a Lien, becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or Lien is or becomes excluded in accordance with the
first sentence of this definition.
 
17

--------------------------------------------------------------------------------

 
“Excluded Taxes” has the meaning specified in Section 3.01(a).


“Existing Credit Agreement” has the meaning set forth in the preliminary
statements hereof.


“Existing Lenders” has the meaning set forth in the preliminary statements
hereof.


“Existing Letters of Credit” means the letters of credit described on
Schedule 1.01(a) hereto.


“Existing Mortgages” means each Mortgage previously delivered under the Existing
Credit Agreement.


“Exiting Lender” has the meaning specified in Section 10.22.


“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.18(a).


“Extended Term Loan” has the meaning specified in Section 2.18(a).


“Extending Revolving Credit Lender” has the meaning specified in
Section 2.18(a).


“Extending Term Lender” has the meaning specified in Section 2.18(a).


“Extension” has the meaning specified in Section 2.18(a).


“Extension Offer” has the meaning specified in Section 2.18(a).


“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from proceeds of casualty insurance and condemnation awards.


“Facility” means the Term Facilities, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.


“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1).
 
18

--------------------------------------------------------------------------------

 
“Federal Acquisition Regulation” means the Federal Acquisition Regulation, Title
48 of the Code of Federal Regulations, as amended, modified and supplemented
from time to time.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent and (c)
if the Federal Funds Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.


“Financial Letter of Credit” means any Letter of Credit that is not a
Performance Letter of Credit or Documentary Letter of Credit.


“Financial Surety Bond” means any surety bond that does not serve the same or
similar purpose as a Performance Letter of Credit.


“Fitch” means Fitch Ratings and any successor thereto.


“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.


“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).


“Foreign Lender” means a Lender that is not a U.S. Person.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to each L/C Issuer, such Defaulting
Lender’s Pro Rata Share of the outstanding L/C Obligations issued by such L/C
Issuer, other than L/C Obligations in respect of Letters of Credit and as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to each Swing Line Lender, such Defaulting Lender’s Pro Rata
Share of Swing Line Loans made by such Swing Line Lender, other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
 
19

--------------------------------------------------------------------------------

 
                                “FSHCO” means any Subsidiary that owns no
material assets other than the Equity Interests of one or more Foreign
Subsidiaries that are CFCs and/or of one or more FSHCOs.


“Fund” has the meaning specified in Section 10.06(g).


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.


“Government Contract” means any contract (as that term is defined in 48 C.F.R. §
2.101) between any Person and any Governmental Party; provided, that unless
otherwise specified, all references to “Government Contract” or to “Government
Contracts” shall refer to such contracts between any Loan Party and any
Governmental Party.


“Governmental Authority” means the government of any nation, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Governmental Party” means the United States Government (as used in 31 U.S.C. §
3727), the Government (as used in 48 C.F.R. subpart 32.8), the United States of
America, the executive branch of the United States of America or any department
or agency of any of the foregoing.


“Governmental Requirement” means all Laws, judgments, orders, writs,
injunctions, opinions, decrees, awards, tariff requirements, franchises,
permits, certificates, licenses, authorizations, interpretations and the like
and any other requirements of any Governmental Authority.


“Granting Lender” has the meaning specified in Section 10.06(h).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term Guarantee shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (A) the stated
or determinable amount of the related primary obligation and (B) the portion
thereof expressly stated to be so guaranteed, in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
 
20

--------------------------------------------------------------------------------

 
“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1 and each other Subsidiary (other than any Excluded Joint Ventures and
any Excluded Subsidiaries) of the Borrower that shall be required to execute and
deliver a guaranty or guaranty supplement pursuant to Section 6.12.  It is
understood and agreed that the Action Sports Group Companies shall not be
Guarantors as of the Restatement Closing Date, but shall become Guarantors after
the Restatement Closing Date as set forth in Section 6.12(d).


“Guaranty” means, collectively, the Subsidiary Guaranty made by the Guarantors
on the Closing Date in favor of the Administrative Agent on behalf of the
Lenders, , together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.12.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Hedge Bank” means any Person that (a) is a Lender or an Affiliate of a Lender
or (b) was a Lender or an Affiliate of a Lender at the time the applicable
Secured Hedge Agreement was entered into, in each case in its capacity as a
party to a Secured Hedge Agreement.


“Honor Date” has the meaning specified in Section 2.03(c)(i).


“Immaterial Subsidiary” means any wholly-owned Domestic Subsidiary of the
Borrower that, as of the last day of the fiscal quarter of the Borrower most
recently ended and for which financial statements have been provided to the
Administrative Agent pursuant to Section 6.01 hereof or of the Existing Credit
Agreement, did not have assets with a value in excess of 5.0% of the
Consolidated Total Assets of the Borrower and its wholly-owned Domestic
Subsidiaries or revenues representing in excess of 5.0% of consolidated revenues
of the Borrower and its wholly-owned Domestic Subsidiaries for the twelve-month
period ended as of such date; provided that in the event that any wholly-owned
Domestic Subsidiaries that would otherwise be Immaterial Subsidiaries shall, in
the aggregate, account for a percentage in excess of 10.0% of the Consolidated
Total Assets of the Borrower and its wholly-owned Domestic Subsidiaries or 10.0%
of the consolidated revenues of the Borrower and its wholly-owned Domestic
Subsidiaries as of the end of and for the most recently completed fiscal year
for which financial statements have been provided to the Administrative Agent
pursuant to Section 6.01 hereof or of the Existing Credit Agreement, then one or
more of such Subsidiaries designated by the Borrower (or, if the Borrower shall
make no designation, one or more of such wholly-owned Domestic Subsidiaries
selected in descending order based on their respective contributions to the
Consolidated Total Assets of the Borrower and its wholly-owned Domestic
Subsidiaries), shall be included as Material Subsidiaries to the extent
necessary to eliminate such excess and shall comply with the provisions of
Section 6.12 applicable to such Subsidiary or Subsidiaries.  Each Immaterial
Subsidiary as of the Restatement Closing Date shall be set forth in Schedule
1.01(b).
 
21

--------------------------------------------------------------------------------

 
“Increase Effective Date” has the meaning specified in Section 2.14(b).


“Incremental Acquisition Term Facility” means an Incremental Term Facility
designated as an “Incremental Acquisition Term Facility” by the Borrower, the
Administrative Agent and the applicable Incremental Term Loan Lenders in the
applicable Incremental Term Facility Supplement, the incurrence of loans under
which is conditioned upon the consummation of, and the proceeds of which will be
used to finance, one or more Acquisitions permitted hereunder (including the
refinancing of Indebtedness in connection therewith and the payment of related
fees and expenses).


“Incremental Effective Date” has the meaning specified in Section 2.15(c).


“Incremental Term Borrowing” means, in respect of any Incremental Term Facility,
a borrowing consisting of simultaneous Incremental Term Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the applicable Incremental Term Loan Lenders in accordance with the
provisions of Section 2.01(c) and Section 2.15.


“Incremental Term Commitment” means, as to each Incremental Term Loan Lender in
respect of an Incremental Term Facility, its obligation to make Incremental
Term Loans to the Borrower pursuant to the applicable Incremental Term Facility
Supplement and Section 2.01(c) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 to such Incremental Term Facility Supplement under the caption
“Incremental Term Commitment” in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
increased pursuant to Section 2.15 hereof or as such amount may be otherwise
adjusted from time to time in accordance with this Agreement.


“Incremental Term Facility” has the meaning specified in Section 2.15(a).


“Incremental Term Facility Closing Date” means in respect of an Incremental
Term Facility any date on which all of the conditions to funding of the
Incremental Term Loans under such Incremental Term Facility are satisfied and
the applicable Lenders advance Incremental Term Loans.
 
22

--------------------------------------------------------------------------------

 
“Incremental Term Facility Supplement” means a supplement to this Agreement, in
substantially the form of Exhibit K hereto with such changes as may be agreed by
the Administrative Agent and the Borrower, delivered pursuant to
Section 2.15(a).


“Incremental Term Loan” means an advance made by any Incremental Term Loan
Lender under an Incremental Term Facility.


“Incremental Term Loan Lender” means each Lender (including any Additional
Term Loan Lender) having an Incremental Term Loan.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)            the maximum amount of all direct or contingent obligations of
such Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;


(c)           solely for purposes of any determination under Section 8.01, the
Swap Termination Value of any Swap Contract of such Person;


(d)             all obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business);


(e)             Indebtedness of the type described in clauses (a) through (d)
above and clauses (f) through (h) below (excluding prepaid interest thereon) of
others secured by a Lien on property owned by such Person (including obligations
arising under conditional sales or other title retention agreements), whether or
not such Indebtedness shall have been assumed by such Person or is limited in
recourse (the amount of such Indebtedness being the lesser of (i) the principal
amount of such Indebtedness and (ii) the book value of any assets subject to
such Lien);


(f)            all Attributable Indebtedness of such Person;


(g)             all obligations of such Person in respect of Disqualified Equity
Interests; and


(h)           all Guarantees (other than Performance Guarantees) of such Person
in respect of any of the foregoing.
 
23

--------------------------------------------------------------------------------

 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or other legal entity
in respect of which the equity holders are not liable for the obligations of
such entity as a matter of law) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non‑recourse to such
Person.


“Indemnified Liabilities” has the meaning specified in Section 10.04(b).


“Indemnified Taxes” has the meaning specified in Section 3.01(a).


“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Initial Credit Extension” means the Credit Extension to occur on the
Restatement Closing Date consisting of (x) up to the aggregate principal amount
of the Term A Facility as of the Restatement Closing Date and (y) borrowings
under the Revolving Credit Facility up to an amount not to exceed $125,000,000.


“Intellectual Property Security Agreement” has the meaning specified in
Section 15(f) of the Security Agreement together with each other intellectual
property security agreement and IP Security Agreement Supplement delivered
pursuant to Section 6.12, in each case as amended.


“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or twelve months if requested by the Borrower and
available from the Appropriate Lenders; provided that:


(i)             any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;


(ii)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
24

--------------------------------------------------------------------------------

 
(iii)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.


“Investment” means, as to any Person, any direct or indirect investment by such
Person, including (a) the purchase or other acquisition of Equity Interests or
debt of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor incurs debt of the type referred to in clause (h)
of the definition of “Indebtedness” set forth in this Section 1.01 in respect of
such Person, or (c) the purchase or other acquisition, in one transaction or a
series of transactions, of assets of another Person that constitute a business
unit or all or a substantial part of the business of such Person or any other
Acquisition.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment but net of proceeds,
payments and other returns thereon.


“IP Rights” has the meaning specified in Section 5.17.


“IP Security Agreement Supplement” has the meaning specified in Section 15(g) of
the Security Agreement.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuers and the Borrower (or any Subsidiary) or in favor of the
L/C Issuers and relating to any such Letter of Credit.


“Joinder Agreement” means a joinder agreement, in substantially the form of
Exhibit L hereto, pursuant to which an Eligible Assignee becomes a Revolving
Credit Lender pursuant to Section 2.14 or a Term Lender under a Term Loan
Facility pursuant to Section 2.15.


“Joint Venture” means (a) (i) any corporation, partnership, limited liability
company or other business entity (any such Person, a “Business Entity”) in which
the Borrower beneficially owns at least 20% but less than a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body of such Business Entity or
(ii) any Business Entity in which the Borrower beneficially owns at least 20% of
the economic Equity Interests and directly or indirectly controls through one or
more intermediaries at least 20% but less than a majority of the management of
such Business Entity, or (b) any Subsidiary of the Borrower at least 40% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body is beneficially owned by, or the
management of which is at least 40% is controlled, directly or indirectly,
through one or more intermediaries, by one or more Business Entities other than
the Borrower or any of its Subsidiaries engaged in substantially one or more of
the businesses in which the Borrower and its Subsidiaries are engaged.
 
25

--------------------------------------------------------------------------------

 
“Judgment Currency” has the meaning specified in Section 10.23.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share of the Revolving Credit Facility.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has neither been reimbursed on the date when made nor
refinanced as a Revolving Credit Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuers” means (a) Bank of America, JPMorgan Chase Bank, N.A., U.S. Bank
National Association and The Bank of Tokyo Mitsubishi UFJ, Ltd., each in its
capacity as issuer of Letters of Credit hereunder, (b) any other Revolving
Credit Lender approved by the Administrative Agent and the Borrower that agrees
to perform the duties of an L/C Issuer hereunder, and (c) any successor issuer
of Letters of Credit hereunder, in each case, for so long as such Person shall
have a Letter of Credit Commitment.


“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit (determined, in the case of Letters
of Credit denominated in an Alternative Currency, by reference to the Spot Rate
on such date of determination) plus the aggregate of all Unreimbursed Amounts,
including, without duplication, all L/C Borrowings.  For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.


“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any L/C Issuer and any Swing Line Lender.
 
26

--------------------------------------------------------------------------------

 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a documentary letter
of credit or a standby letter of credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.


“Letter of Credit Commitment” means, as to any L/C Issuer at any time, (a) the
amount set forth opposite such L/C Issuer’s name on Schedule 2.01 under the
caption “Letter of Credit Commitment” or (b) if such L/C Issuer has entered into
one or more Assignment and Assumptions, the amount set forth for such L/C Issuer
in the Register as such L/C Issuer’s “Letter of Credit Commitment”, as such
amount may be increased pursuant to Section 2.14 hereof and as may be otherwise
adjusted from time to time in accordance with this Agreement (including pursuant
to Section 2.18).


“Letter of Credit Expiration Date” means the day that is three days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an aggregate amount equal to the lesser of (a)
$100,000,000 and (b) the aggregate amount of the L/C Issuers’ Letter of Credit
Commitments at such time, as such amount may be reduced pursuant to Section
2.06.  The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Facility.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Liquidity” means, as of any date of determination, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries (provided that any such cash
deposited in accounts located outside the United States shall be net of the
Borrower’s reasonable estimate of any repatriation taxes or costs) and (b) the
aggregate amount of Revolving Credit Commitments that may be drawn as of such
date minus, without duplication, (i) the outstanding Revolving Credit
Borrowings, outstanding Swing Line Borrowings and Letter of Credit advances as
of such date and (ii) the maximum amount available to be drawn under all Letters
of Credit outstanding as of such date; provided that (x) cash and Cash
Equivalents of any Subsidiary that is not a Loan Party shall be excluded to the
extent that the declaration or payment of dividends or similar distributions of
that cash or Cash Equivalents by such Subsidiary to the Borrower or a Guarantor
is not permitted by Law or the terms of any agreement at the time of such
calculation and (y) cash and Cash Equivalents of any Subsidiary that is not a
Loan Party to be included in the foregoing calculation shall be net of the
Borrower’s reasonable estimation of any tax or other similar liability or
expense resulting from the distribution or dividend of such cash and Cash
Equivalents to the Borrower or a Guarantor.
 
27

--------------------------------------------------------------------------------

 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Extended Term Loan).


“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents and (v) each Incremental Term Facility Supplement
and (b) for purposes of the Guaranty and the Collateral Documents (including,
for the avoidance of doubt and without limitation, the definition of “Secured
Obligations” contained in Section 2 of the Security Agreement), (i) this
Agreement, (ii) the Notes, (iii) the Guaranty, (iv) the Collateral Documents,
(v)  each Incremental Term Facility Supplement, (vi) each Secured Hedge
Agreement and (vii) each Secured Cash Management Agreement.


“Loan Parties” means, collectively, the Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and its Subsidiaries taken as a whole; or (b) a material
impairment of the rights and remedies of any Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its payment obligations
under any Loan Document to which it is a party.


“Material Debt” means any Indebtedness (other than under the Loan Documents)
having an aggregate principal amount equal to or greater than $35,000,000,
including, as of the Restatement Closing Date, the Senior Notes; provided, that,
except for purposes of determining the Threshold Amount (which shall include all
Material Debt), Material Debt shall not include Indebtedness of the type
described under Section 7.02(g) or Guarantees in respect of the foregoing.


“Material Debt Documents” means any agreements, instruments and other documents
in respect of any Material Debt including, as of the Restatement Closing Date,
the Senior Notes Documents; as such agreement, instrument or other document may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, but to the extent permitted under the terms of the Loan
Documents.


“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.
 
28

--------------------------------------------------------------------------------

 
“Maturity Date” means (a)(i) with respect to the Revolving Credit Facility
(including the Letter of Credit Sublimit and Swing Line Sublimit thereunder),
the earlier of (x) the fifth anniversary of the Restatement Closing Date (or in
the case of any Letter of Credit or request for L/C Credit Extension, the Letter
of Credit Expiration Date) and (y) the date of termination in whole of the
Revolving Credit Commitments, pursuant to Section 2.06 or 8.02, (ii) with
respect to the Term A Facility, the earlier of (x) the fifth anniversary of the
Restatement Closing Date and (y) the date of acceleration of the Term A Facility
pursuant to Section 8.02, and (iii) with respect to any Incremental
Term Facility, the earlier of (x) the final maturity specified in the applicable
Incremental Term Facility Supplement and (y) the date of acceleration of the
Incremental Term Facility pursuant to Section 8.02 and (b) if the maturity of a
Facility is extended pursuant to Section 2.18, such extended maturity date as
determined pursuant to such Section.


“Maximum Rate” has the meaning specified in Section 10.09.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage” means each Existing Mortgage, as modified by the related Mortgage
Modification, and each other deed of trust, trust deed, deed to secure debt and
mortgage delivered pursuant to Section 6.12, in each case as amended.


“Mortgage Modification” means each amendment, amendment and restatement,
supplement or modification in respect of each Existing Mortgage reasonably
satisfactory to the Administrative Agent delivered pursuant to Section 4.04.


“Mortgage Policy” means fully paid American Land Title Association Lender’s
Extended Coverage title insurance policies, with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Encumbrances,
and providing for such other affirmative insurance and such coinsurance and
direct access reinsurance as the Administrative Agent may deem necessary or
desirable.


“Mortgaged Properties” means the properties indicated on Schedule 5.08(c)
hereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five
plan years, has made or been obligated to make contributions.


“Net Cash Proceeds” means, with respect to any Disposition by the Borrower or
any of its Subsidiaries or any Extraordinary Receipt received by or paid to the
account of the Borrower or any of its Subsidiaries, the excess, if any, of
(i) the sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the sum of (A) all payments required to repay any
Indebtedness that is secured by the asset that is the subject of such
transaction (other than Indebtedness under the Loan Documents), (B) the
out‑of‑pocket fees, costs and other expenses incurred by the Borrower or such
Subsidiary in connection with such transaction and (C) income and other taxes
paid or reasonably estimated to be actually payable within two years of the date
of such transaction as a result of any gain recognized in connection therewith.
 
29

--------------------------------------------------------------------------------

 
                                “Non Extension Notice Date” has the meaning
specified in Section 2.03(b)(iii).


“Note” means a Term Note or a Revolving Credit Note, as the context may require.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including, for purposes of the Guaranty, the Collateral Documents, and
Section 8.03, any Secured Hedge Agreement or Secured Cash Management Agreement)
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any of
its Subsidiaries thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided that the
“Obligations” shall exclude any Excluded Swap Obligations.  Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.


“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.


“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Person and the jurisdiction imposing such Tax (other than connections arising
solely from such Person having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold or assigned an interest in any Loan or Loan Document).
 
30

--------------------------------------------------------------------------------

 
“Other Taxes” has the meaning specified in Section 3.01(b).
 
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning assigned to such term in
Section 10.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.


“Performance Guarantee” means any guarantee by any Person of the performance of
the obligations of another Person (other than obligations in respect of
payments, indebtedness or other monetary obligations of any kind) under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing.


“Performance Letter of Credit” means any standby letter of credit, the payment
obligation under which is triggered by the Borrower or its applicable
Subsidiary’s failure to meet one or more performance-based criteria and that
that does not permit any payment or drawing thereunder for failure of the
account party to fulfill a payment obligation (i.e. payments in respect of
indebtedness, monetary contractual obligation or other financial obligations of
any kind) other than to support performance or return payment where a customer
has made advance payments in respect of the purchase of products, goods and
services, that:


(a)            supports the performance of the obligations of another Person
under contracts of such other Person to design, develop, manufacture, construct
or produce products or production facilities (and related nonmonetary
obligations) or to provide services related to any of the foregoing or any
warranty obligations arising out of any of the foregoing contracts
 
31

--------------------------------------------------------------------------------

 
(b)            would be considered to be a “performance standby letter of
credit” pursuant to each Governmental Requirement or any other rule, regulation,
examination manual or other guidelines of any Governmental Authority or other
regulatory authority, central bank or comparable agency that (i) governs any
reserve, special deposit or similar requirement against letters of credit,
(ii) regulates the amount of capital required or expected to be maintained or
funded against letters of credit or any participation obligation thereunder or
(iii) determines the classification, risk‑weighing, reporting, or capital
treatment of or with respect to letters of credit or participation obligations
therein; and


(c)            the issuer thereof, or any Person having a participation
obligation therein, is or would be permitted, in compliance with the matters
described in clause (b) of this definition, to convert its obligation thereunder
to an on‑balance sheet credit equivalent amount at 50% or less of the maximum
amount thereof.


“Permitted Encumbrances” has the meaning specified in the Mortgages.


“Permitted Liens” means any Liens permitted under Section 7.01 hereof.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.


“Platform” has the meaning specified in Section 6.02.


“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the Security
Agreement.


“Pledged Equity” has the meaning specified in Section 1(d)(iii) of the Security
Agreement.


“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the unfunded Commitment(s) and Outstanding
Amount of such Lender under the applicable Facility or Facilities at such time
and the denominator of which is the amount of the unfunded Aggregate Commitments
and aggregate Outstanding Amount under the applicable Facility or Facilities at
such time, subject to adjustment as provided in Section 2.17; provided that if
the commitment of each Lender to make Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.  The initial Pro Rata Share of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
 
32

--------------------------------------------------------------------------------

 
“Public Lender” has the meaning specified in Section 6.02.


“Qualified Securitization Transaction” means any Securitization Transaction that
meets the following conditions: (a) the board of directors of the Borrower shall
have determined in good faith that such Securitization Transaction (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Borrower and the applicable
Securitization Subsidiary, (b) all sales and/or contributions of accounts,
payments, receivables, rights to future lease payments or  residuals or similar
rights to payment and related assets to the applicable Securitization Subsidiary
are made at fair market value (as determined in good faith by the Borrower) and
(c) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower).


“Register” has the meaning specified in Section 10.06(c).


“Related Parties” means,  with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates; provided, that a “Related Party”
of an Indemnitee means (1) the respective directors, officers, or employees of
such Indemnitee or any of its Affiliates and (2) the respective agents or
representatives of such Indemnitee or any of its Affiliates, in the case of this
clause (2), acting on behalf of or at the instructions of such Indemnitee or
Affiliate; provided that each reference to Affiliate, director, officer or
employee in the foregoing proviso shall pertain to an Affiliate, director,
officer or employee involved in the negotiation or syndication of the
Facilities.


“Release” shall have the meaning ascribed to it in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act, 42. U.S.C.
§ 9601 et. seq. or any other Environmental Law.


“Relevant Disregarded Entity” means any Subsidiary that is organized under the
laws of the United States, any state thereof or the District of Columbia that is
treated as a disregarded entity for United States Federal income tax purposes
and that owns, directly or through another disregarded entity, no material
assets other than more than 65% of the outstanding voting Equity Interests in
any Foreign Subsidiary that is a CFC.


“Remedial Action” shall have the meaning ascribed to it in Section 101(24) of
the Comprehensive Environmental Response, Compensation and Liability Act, 42.
U.S.C. § 9601 et. seq. or any other Environmental Law.


“Removal Effective Date” has the meaning specified in Section 9.06(b).


“Reorganization Transactions” means the reorganization transactions described in
Exhibit P hereto.


“Report” has the meaning specified in Section 6.12(a).
 
33

--------------------------------------------------------------------------------

 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.


“Required Revolving Credit Lenders” means Revolving Credit Lenders holding more
than 50% of the Aggregate Commitments under the Revolving Credit Facility or, if
such Commitments have expired or terminated, more than 50% of the Total
Outstandings under the Revolving Credit Facility.


“Required Term Lenders” means, in respect of a Term Facility, Term Lenders
holding more than 50% of the undrawn Aggregate Commitments under such
Term Facility and more than 50% of the Total Outstandings under such
Term Facility.


“Resignation Effective Date” has the meaning specified in Section 9.06(a).


“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, secretary or
assistant secretary of a Loan Party or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.


“Restatement Closing Date” has the meaning specified in Section 4.02.


“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Borrower’s stockholders, partners or members (or the equivalent Persons
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment; provided, however, that no such dividend,
distribution, payment or return of capital shall constitute a “Restricted
Payment” to the extent made solely with the common Equity Interests of the
Borrower, or (b) any payment (excluding (x) scheduled payments of principal and
interest, (y) any contingent interest payable under any convertible notes and
(z) payments of accrued interest in connection with a prepayment, redemption or
purchase of Indebtedness otherwise permitted by this Agreement, in each case not
in violation of any applicable subordination provisions), prepayment, redemption
(whether at the option of the holder or otherwise), purchase, defeasance,
distribution involving cash, acquisition or other retirement for value in
respect of any subordinated Indebtedness or any convertible debt securities or
instruments, in each case, of the Borrower or any Subsidiary.
 
34

--------------------------------------------------------------------------------

 
“Revaluation Date” means, with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency; (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the applicable L/C
Issuer under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent or the applicable L/C
Issuer shall determine or the Required Revolving Credit Lenders shall require.


“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).


“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed, initially, the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be increased pursuant to
Section 2.14(b) hereof and as may be otherwise adjusted from time to time in
accordance with this Agreement (including pursuant to Section 2.18).  The
aggregate principal amount of the Revolving Credit Commitments on the
Restatement Closing Date is $400,000,000.


“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.14(a).


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.


“Revolving Credit Lender” means, at any time, any Lender (including any
Additional Revolving Credit Lender) that has a Revolving Credit Commitment at
such time.


“Revolving Credit Loan” has the meaning specified in Section 2.01(a).


“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C‑2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.
 
35

--------------------------------------------------------------------------------

 
“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.


“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including OFAC), the United Nations Security
Council, any European Union member state applicable to the Borrower and its
Subsidiaries or Her Majesty’s Treasury (“HMT”).


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into between any Loan Party and any Cash Management Bank and that such
Loan Party and such Cash Management Bank agree, and notify the Administrative
Agent in writing, shall be treated as a Secured Cash Management Agreement under
the Loan Documents.


“Secured Hedge Agreement” means any interest rate, foreign exchange and
commodities Swap Contract permitted under Article VI or VII that is entered into
by and between any Loan Party and any Hedge Bank including each of the Swap
Contracts listed under Schedule 7.02(e).


“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co‑agent or sub‑agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.


“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in, one or more Qualified Securitization Transactions
and other activities reasonably related thereto.


“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements), the obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to any
Borrower or any Subsidiary (other than a Securitization Subsidiary) pursuant to
which the Borrower or any Subsidiary may sell, convey or otherwise transfer, or
grant a security interest in, accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment to a Securitization
Subsidiary that in turn sells such assets to a Person that is not a Subsidiary.


“Security Agreement” has the meaning specified in Section 4.02(b)(iii).


“Security Agreement Supplement” has the meaning specified in Section 26(b) of
the Security Agreement.
 
36

--------------------------------------------------------------------------------

 
“Senior Debt” means Indebtedness that is not subordinated in right of payment to
the Obligations.


“Senior Secured Debt” means Senior Debt that is secured by Liens on any property
or assets of the Borrower or any of its Subsidiaries.


“Senior Notes” means the 5.875% senior notes of the Borrower due 2023 in an
aggregate original principal amount of $350,000,000.


“Senior Notes Documents” means the Senior Notes Indenture, the Senior Notes and
all other agreements, instruments and other documents pursuant to which the
Senior Notes have been issued or otherwise setting forth the terms of the Senior
Notes, in each case as such agreement, instrument or other document may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, but to the extent permitted under the terms of the Loan
Documents.


“Senior Notes Indenture” means the indenture dated as of August 11, 2015, among
the Borrower, certain Subsidiaries of the Borrower party thereto, as guarantors,
and U.S. Bank National Association, as trustee, as such Indenture may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, but to the extent permitted under the terms of the Loan
Documents.


“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability; provided, that if the context in which “Solvent” or
“Solvency” is used refers to a Person together with its Subsidiaries, Person as
used above shall be deemed to be a reference to such Person together with its
Subsidiaries.


“SPC” has the meaning specified in Section 10.06(h).


“SPC Register” has the meaning specified in Section 10.06(h).


“Specified Default” means any Default under Section 8.01 (f) or (g) or any Event
of Default.
 
37

--------------------------------------------------------------------------------

 
“Specified Representations” means the representations and warranties made in
Sections 5.01(a), (b)(ii) and (d) (but limited to OFAC regulations, anti‑money
laundering laws, anti‑terrorism, anti‑bribery and anti-corruption laws and the
Act), the first clause of Section 5.02, Section 5.02(a), Section 5.02(b)(i)
(related to Contractual Obligations related to Indebtedness only, and except to
the extent such conflict could not reasonably be expected to result in a
Material Adverse Effect), Section 5.02(c) (except to the extent such conflict
could not reasonably be expected to result in a Material Adverse Effect),
Section 5.04, Section 5.14, Section 5.16, Section 5.18 (after giving effect to
the Action Sports Acquisition and the funding of the Facilities on the
Restatement Closing Date or, in the event of the funding of an Incremental
Acquisition Term Facility, after giving effect to such acquisition and the
funding of such Incremental Acquisition Term Facility on the applicable closing
date), Section 5.20 (in the case of any Incremental Term Facilities, to the
extent required by the applicable Incremental Term Facility Supplement) and
Section 5.22.


“Specified Statutory Liens” means any Liens permitted under Section 7.01(c) or
(d) with respect to any Collateral that, strictly by the operation of applicable
statute or law, would have priority over any Liens granted to or in favor of the
Administrative Agent under any Collateral Document.


“Spot Rate” for any Alternative Currency means the rate determined by the
Administrative Agent or an L/C Issuer as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such Alternative Currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or an L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and
provided further that an L/C Issuer may use such spot rate quoted on the date as
of which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.


“Sterling” or “£” means lawful money of the United Kingdom of Great Britain and
Northern Ireland.


“Subject Disposition” means any Disposition of property or assets other than any
Disposition permitted by Section 7.05(a)(i), (b), (d), (e), (f), (g) or (h).


“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other business entity the accounts
of which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation,
partnership, joint venture, limited liability company or other business entity
(a) of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise controlled, directly or indirectly, including through one
or more Subsidiaries of such Person, in each case in clause (a) and (b) above,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
 
38

--------------------------------------------------------------------------------

 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lenders pursuant to Section 2.04.


“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans hereunder, and any other Revolving Credit Lender approved by the
Administrative Agent and the Borrower that agrees to perform the duties of a
Swing Line Lender hereunder or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower, if applicable.
 
39

--------------------------------------------------------------------------------

 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Commitments.  The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility Commitments.


“Synthetic Lease” means, as to any Person, (a) any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capitalized Lease in respect of which such
Person is the lessee and retains or obtains ownership of the property so leased
for Federal income tax purposes or (b) any so‑called synthetic, off‑balance
sheet or tax retention lease or any other lease or similar arrangement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person or otherwise upon application of any Debtor Relief Law to such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).


“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term A Borrowing” means a borrowing pursuant to Section 2.01(b) consisting of
simultaneous Term A Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Term A Lenders
pursuant to Section 2.01(b).


“Term A Commitment” means, as to each Term A Lender at any time, its obligation
to make Term A Loans to the Borrower pursuant to Section 2.01(b) or Section 2.15
in an aggregate principal amount at any one time outstanding not to exceed,
initially, the amount set forth opposite such Term A Lender’s name on
Schedule 2.01 under the caption “Term A Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased pursuant to Section 2.15 or as may be otherwise
adjusted from time to time in accordance with this Agreement (including pursuant
to Section 2.18).  The aggregate Term A Commitment of all Term A Lenders shall
be $640,000,000 on the Restatement Closing Date.


“Term A Facility” means, at any time, (a) prior to the making of Term A Loans,
the aggregate Term A Commitments of all Term A Lenders at such time, and
(b) thereafter, the Outstanding Amount of Term A Loans of all Term A Lenders at
such time.


“Term A Lender” means, at any time, any Lender (including any Additional
Term Loan Lender) that has a Term A Commitment or a Term A Loan at such time.


“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility pursuant to Section 2.01(b).
 
40

--------------------------------------------------------------------------------

 
“Term A Note” means a promissory note of the Borrower payable to any Term A
Lender or its registered assigns, in substantially the form of Exhibit C‑1,
evidencing the aggregate indebtedness of the Borrower to such Term A Lender
resulting from the Term A Loans made or held by such Term A Lender.


“Term Borrowing” means any Term A Borrowing or Incremental Term Borrowing, as
applicable.


“Term Commitment” means any Term A Commitment or Incremental Term Commitment, as
applicable.


“Term Commitment Increase” has the meaning specified in Section 2.15(a).


“Term Facilities” means, at any time, the aggregate Term A Facility and the
Incremental Term Facilities of all Lenders at such time, and “Term Facility”
shall mean any of the Term A Facility or the Incremental Term Facilities, as the
context may require.


“Term Lender” means, at any time, any Lender that has a Term Commitment or
Term Loan, as applicable, at such time.


“Term Loan” means any Term A Loan, Incremental Term Loan and/or any Extended
Term Loans, as applicable.


“Term Note” means any Term A Note or a promissory note of the Borrower payable
to any Incremental Term Loan Lender or its registered assigns, in substantially
the form of Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the
Borrower to such Incremental Term Loan Lender resulting from the Incremental
Term Loans made by such Incremental Term Loan Lender.


“Threshold Amount” means $35,000,000.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.


“Transactions” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents on the Restatement Closing Date, (b) the creation of Liens
pursuant to the Security Documents on the Restatement Closing Date and the
initial borrowings hereunder to occur on the Restatement Closing Date, (c) the
refinancing or replacement hereunder of all outstanding Indebtedness under the
Existing Credit Agreement, (d) the consummation of the Action Sports Acquisition
and (e) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.


“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.
 
41

--------------------------------------------------------------------------------

 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 10.14(a)(ii)(B)(3).


“Weighted Average Life to Maturity” means, when applied to any Indebtedness, at
any date, the quotient obtained by dividing:  (a) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness multiplied by the amount of
such payment; by (b) the sum of all such payments.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“Yen” or “¥” mean lawful money of Japan.


1.02         Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)            The meanings of defined terms are, unless the context otherwise
requires, equally applicable to the singular and plural forms of the defined
terms.


(b)            (i)  The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.


(ii)            Article, Section, Exhibit and Schedule references are to the
Articles, Sections, Exhibits and Schedules of the Loan Document in which such
reference appears.


(iii)          The term “including” is by way of example and not limitation.


(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
42

--------------------------------------------------------------------------------

 
(c)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words
“to”, “ending on”, and “until” each mean “to but excluding”; and the word
“through” means “to and including.”


(d)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03         Accounting Terms.


(a)            All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.


(b)            If at any time any change in GAAP would affect the computation of
any financial ratio or requirement, including a negative covenant “basket,” set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


1.04         Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding‑up if
there is no nearest number).


1.05         References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

43

--------------------------------------------------------------------------------

 
1.06        Times of Day; Rates.  Unless otherwise specified, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.


1.07         Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the Dollar equivalent amount of a Letter of Credit at any
time shall be deemed to mean the maximum face amount of such Letter of Credit;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the Dollar equivalent amount
of such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time (except for purposes of
calculating Consolidated Funded Indebtedness).


1.08         Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount, except as otherwise
provided herein, to be determined at the rate of exchange quoted by Bank of
America in New York at the close of business on the Business Day immediately
preceding any date of determination thereof, to prime banks in New York, New
York for the spot purchase in the New York foreign exchange market of such
amount in U.S. dollars with such other currency.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01        The Loans.


(a)            The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans in Dollars (each such loan, a “Revolving Credit Loan”) to the
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount outstanding not to exceed at any time the amount of such
Lender’s Revolving Credit Commitment; provided, however, that, after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment.  Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(a),
prepay under Section 2.05 and reborrow under this Section 2.01(a).  Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
 
44

--------------------------------------------------------------------------------

 
(b)            Term A Borrowings.  Subject to the terms and conditions set forth
herein, each Term A Lender severally agrees to make to the Borrower on the
Restatement Closing Date a single loan in Dollars consisting of a Term A Loan
pursuant to the Term A Facility in an amount equal to its Pro Rata Share of the
Term A Facility.  The Term A Borrowing shall consist of Term A Loans made
simultaneously by the Term A Lenders in accordance with their respective Pro
Rata Share of the Term A Facility.  If the Borrower requests a Term Commitment
Increase in respect of the Term A Facility in accordance with the provisions of
Section 2.15, then subject to the terms and conditions set forth herein, each
Term A Lender agreeing to provide an additional Term A Loan in accordance with
the provisions of Section 2.15, shall make a single loan in an amount equal to
its committed amount in respect of such additional Term A Loans to the Borrower
on the applicable Incremental Term Facility Closing Date.  Amounts borrowed
under this Section 2.01(b) and repaid or prepaid may not be reborrowed.  Term A
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.


(c)            The Incremental Term Borrowings.  Subject to the terms and
conditions set forth herein, each Incremental Term Loan Lender under the
relevant Incremental Term Facility severally agrees to make a single loan in
Dollars consisting of an Incremental Term Loan pursuant to such Incremental
Term Facility in an amount equal to its Pro Rata Share of such Incremental
Term Facility to the Borrower on the applicable Incremental Term Facility
Closing Date.  The applicable Incremental Term Borrowing shall consist of
Incremental Term Loans made simultaneously by the applicable Incremental
Term Loan Lenders in accordance with their respective Pro Rata Share of such
Incremental Term Facility.  If the Borrower requests a Term Commitment Increase
in respect of an Incremental Term Facility in accordance with the provisions of
Section 2.15, then subject to the terms and conditions set forth herein, each
Incremental Term Loan Lender agreeing to provide an additional Incremental
Term Loan in accordance with the provisions of Section 2.15 shall make a single
loan in an amount equal to its committed amount in respect of such additional
Incremental Term Loans to the Borrower on the applicable Incremental
Term Facility Closing Date.  Amounts borrowed under this Section 2.01(c) and
repaid or prepaid may not be reborrowed.  Incremental Term Loans may be Base
Rate Loans or Eurodollar Rate Loans as further provided herein.


2.02         Borrowings, Conversions and Continuations of Loans.


(a)            Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable written notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice.  Each such notice must be received by the Administrative
Agent not later than 12:00 p.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
and (ii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 12:00 p.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the Appropriate Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of such Appropriate Lenders.  Not later than 12:00 p.m., three Business
Days before the requested date of such Borrowing, conversion or continuation,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all of the Appropriate Lenders.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Term Loan Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing
Term Loans or Revolving Credit Loans are to be converted and (v) if applicable,
the duration of the Interest Period with respect thereto.  If the Borrower fails
to specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
 
45

--------------------------------------------------------------------------------

 
(b)            Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Term Loans or Revolving Credit Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in Section 2.02(a).  In the case of a Term Loan
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than (x) 1:00
p.m., in the case of Eurodollar Rate Loans and (y) 2:00 p.m., in the case of
Base Rate Loans, in each case, on the Business Day specified in the applicable
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.03 (and, if such Borrowing is the Initial Credit Extension,
Section 4.02), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing first shall be applied to the payment in full of any such
outstanding L/C Borrowings and second, shall be made available to the Borrower
as provided above.


(c)            Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
46

--------------------------------------------------------------------------------

 
(d)            The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.


(e)            After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten Interest Periods in effect
unless the Administrative Agent otherwise agrees.


(f)            The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.


(g)            Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.


2.03       Letters of Credit.


(a)            The Letter of Credit Commitment.


(i)             Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Restatement Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower or any Subsidiary, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drawings
under the Letters of Credit, and (B) the Revolving Credit Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or any Subsidiary and any drawings thereunder; provided that on the date of any
L/C Credit Extension with respect to any Letter of Credit and after giving
effect thereto (v) the aggregate amount available to be drawn under all Letters
of Credit issued by the applicable L/C Issuer issuing such Letter of Credit
shall not exceed such L/C Issuer’s Letter of Credit Commitment (provided, that
any L/C Issuer may, following a request from the Borrower each in its sole
discretion, issue Letters of Credit in an aggregate available amount in excess
of such L/C Issuer’s Letter of Credit Commitment so long as the Outstanding
Amount of all L/C Obligations shall not exceed the Letter of Credit Sublimit),
(w) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, (x) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit and (z) the Outstanding Amount of
L/C Obligations denominated in any Alternative Currency shall not exceed
$30,000,000.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Restatement Closing Date shall be subject to and governed by the terms
and conditions hereof.
 
47

--------------------------------------------------------------------------------

 
(ii)            No L/C Issuer shall issue any Letter of Credit if the expiry
date of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Lenders have approved such expiry date.


(iii)           No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:


(A)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Restatement Closing Date and which such L/C Issuer in good faith deems material
to it;


(B)            the issuance of such Letter of Credit would violate any Laws or
one or more policies of such L/C Issuer (including policies as to the form,
substance and beneficiary of such Letter of Credit);


(C)            except as otherwise agreed by the Administrative Agent and such
L/C Issuer (such agreement not to be unreasonably withheld or delayed), such
Letter of Credit is in an initial face amount less than $25,000, in the case of
a Documentary Letter of Credit, or $25,000, in the case of a standby Letter of
Credit (including a performance Letter of Credit);
 
48

--------------------------------------------------------------------------------

 
(D)            such Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency;


(E)            such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or


(F)            any Revolving Credit Lender is at that time a Defaulting Lender,
unless the applicable L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such L/C Issuer in its sole
discretion (it being agreed that with respect to Letters of Credit denominated
in Dollars, Cash Collateral in an aggregate amount equal to 105% of the amount
of L/C Obligations associated with such Letters of Credit shall be satisfactory)
to eliminate such L/C Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which such L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion.


(iv)          No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)            No L/C Issuer shall be under any obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(vi)          Each L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions and (B) as additionally provided herein with
respect to such L/C Issuer.


(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit.


(i)             Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent and the Revolving Credit Lenders) in
the form of a Letter of Credit Application, appropriately completed and signed
by a Responsible Officer of the Borrower.  Such Letter of Credit Application
must be received by the applicable L/C Issuer and the Administrative Agent not
later than 12:00 p.m. at least two Business Days (or such later date and time as
the Administrative Agent and such L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the applicable L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may
reasonably require.
 
49

--------------------------------------------------------------------------------

 
(ii)            Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from any Revolving Credit
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 4.03 shall
not then be satisfied, then, subject to the terms and conditions hereof, the
applicable L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of the Borrower or enter into the applicable amendment, as the case
may be, in each case in accordance with such L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share of the Revolving Credit Facility times the amount of
such Letter of Credit.


(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a standby Letter of Credit that has automatic extension
provisions (each, an “Auto‑Extension Letter of Credit”); provided that any such
Auto‑Extension Letter of Credit must permit the applicable L/C Issuer to prevent
any such extension at least once in each twelve‑month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a specified date (the “Non Extension Notice
Date”) in each such twelve‑month period to be agreed upon at the time such
Letter of Credit is issued.  Unless otherwise directed by the applicable L/C
Issuer, the Borrower shall not be required to make a specific request to the
applicable L/C Issuer for any such extension.  Once an Auto‑Extension Letter of
Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the applicable L/C
Issuer shall not permit any such extension if (A) such L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clauses (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the Non
Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Credit Lender or any Loan Party that one or more of the
applicable conditions specified in Section 4.03 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.
 
50

--------------------------------------------------------------------------------

 
(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.


(c)            Drawings and Reimbursements; Funding of Participations.


(i)             Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the applicable L/C Issuer in such Alternative Currency, unless
(A) such L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified such
L/C Issuer promptly following receipt of the notice of drawing that the Borrower
will reimburse the applicable L/C Issuer in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable L/C Issuer shall notify the Borrower of the
amount of the drawing (converted into Dollars at the Spot Rate) promptly
following the determination thereof.  If the Borrower shall have received notice
of such drawing, (A) prior to 12:00 Noon on the date of any payment by the
applicable L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent by not later than 3:00 p.m. on the Honor Date and (B) after 12:00 Noon on
the Honor Date, the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing by not
later than 3:00 p.m. on the Business Day after the Honor Date.  If the Borrower
fails to so reimburse such L/C Issuer by such time, the Administrative Agent
shall promptly notify each Revolving Credit Lender of the Honor Date, the amount
of the unreimbursed drawing (calculated, in the case of any drawing under a
Letter of Credit denominated in any Alternative Currency at the Spot Rate) (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s Pro
Rata Share (with respect to the Revolving Credit Facility) thereof.  In such
event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans in Dollars, to be disbursed on the applicable
reimbursement date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in Section 4.03 (other
than the delivery of a Committed Loan Notice).  Any notice given by an L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
 
51

--------------------------------------------------------------------------------

 
(ii)            Each Revolving Credit Lender (including the Lender acting as the
applicable L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share (with
respect to the Revolving Credit Facility) of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (in the case of any Letter of Credit denominated in an
Alternative Currency, in the equivalent in Dollars calculated at the Spot Rate
as notified by the applicable L/C Issuer promptly following the determination
thereof), whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the applicable L/C Issuer.


(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.03 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.


(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Revolving Credit Lender’s Pro Rata Share (with respect to the Revolving
Credit Facility) of such amount shall be solely for the account of the
applicable L/C Issuer.


(v)            Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.03 (other than delivery by the Borrower of
a Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.
 
52

--------------------------------------------------------------------------------

 
(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing.  If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing.  A certificate of the applicable L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.


(d)            Repayment of Participations.


(i)             At any time after the applicable L/C Issuer has made a payment
under any Letter of Credit and has received from any Revolving Credit Lender
such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share (with respect to the
Revolving Credit Facility) thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii)            If any payment received by the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by such L/C Issuer in its
discretion), each Revolving Credit Lender shall pay to the Administrative Agent
for the account of such L/C Issuer its Pro Rata Share (with respect to the
Revolving Credit Facility) thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
 
53

--------------------------------------------------------------------------------

 
(e)            Obligations Absolute.  The obligation of the Borrower to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


(i)             any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;


(ii)            the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)          any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(v)            any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of the Borrower or any
Subsidiary in respect of such Letter of Credit; or


(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.
 
54

--------------------------------------------------------------------------------

 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.


(f)             Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the applicable
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondents, participants or assignees of such L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Credit Lenders or the
Required Revolving Credit Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondents, participants or assignees of the L/C Issuers, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and the applicable L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuers may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.


(g)            Applicability of ISP98 and UCP.  Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued  (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.  Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to the Borrower for, and
the L/C Issuer’s rights and remedies against the Borrower shall not be impaired
by, any action or inaction of the L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
 
55

--------------------------------------------------------------------------------

 
(h)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share of the Revolving Credit Facility, a Letter of
Credit Fee (the “Letter of Credit Fee”) for each Letter of Credit in an amount
equal to (i) in the case of any Financial Letter of Credit (A) a rate per annum
equal to the Eurodollar Rate for Revolving Credit Loans in effect from time to
time for each day during the applicable calculation period as set forth in the
grid in the definition of “Applicable Rate” times (B) the daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit and determined, in the case
of any Letter of Credit denominated in an Alternative Currency, at the Spot Rate
as of the most recent Revaluation Date) or (ii) in the case of any Performance
Letter of Credit or Documentary Letter of Credit, (A) a rate per annum equal to
75% of the Eurodollar Rate for Revolving Credit Loans in effect from time to
time for each day during the applicable calculation period as set forth in the
grid in the definition of “Applicable Rate” times (B) the daily maximum amount
available to be drawn under such Letter of Credit and determined, in the case of
any Letter of Credit denominated in an Alternative Currency, at the Spot Rate as
of the most recent Revaluation Date (whether or not such maximum amount is then
in effect under such Letter of Credit); provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to Section 2.16
shall be payable, to the maximum extent permitted by applicable Law, to the
other Revolving Credit Lenders in accordance with the upward adjustments in
their respective Pro Rata Shares of the Revolving Credit Facility allocable to
such Letter of Credit pursuant to Section 2.17(a)(iv), with the balance of such
fee, if any, payable to such L/C Issuer for its own account.  Letter of Credit
Fees shall be computed on a quarterly basis in arrears and due and payable on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of a Letter of Credit, on
the Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, while any Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g) exists, all Letter of Credit Fees shall
accrue at the Default Rate.


(i)             Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers.  The Borrower shall pay directly to the applicable L/C Issuer for
its own account a fronting fee with respect to each Letter of Credit issued by
such L/C Issuer in an amount equal to 0.15% per annum of the daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) determined, in the
case of any Letter of Credit denominated in an Alternative Currency, at the Spot
Rate.  Such fronting fee shall be due and payable (i) in the case of any
Financial Letter of Credit or Performance Letter of Credit, on the last Business
Day of March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) in the case of any Documentary
Letter of Credit, on the date of issuance of any such Letter of Credit.  In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees,
correspondent bank fees, and other standard costs and charges, of such L/C
Issuer relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
 
56

--------------------------------------------------------------------------------

 
(j)             Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(k)            Monthly L/C Issuer Report.  On the fifth Business Day of each
month, each L/C Issuer (other than Bank of America, in the event it is an L/C
Issuer) shall deliver a report to the Administrative Agent identifying (i) each
Letter of Credit and the type and currency of such Letter of Credit issued by it
during the prior month, and (ii) with respect to each Letter of Credit issued by
it that remains outstanding, (A) the face amount thereof as of the end of the
prior month and the maximum potential face amount thereof, (B) the amount
thereof that was drawn in the prior month and (C) the amount thereof that
remains undrawn as of the last Business Day of the prior month.


(l)             Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.


(m)           Provisions Related to Extended Revolving Credit Commitments.  If
the Maturity Date in respect of any tranche of Revolving Credit Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
other tranches of Revolving Credit Commitments in respect of which the Maturity
Date shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.16.  Except to the extent of reallocations
of participations pursuant to clause (i) of the immediately preceding sentence,
the occurrence of a Maturity Date with respect to a given tranche of Revolving
Credit Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such Maturity Date.
 
57

--------------------------------------------------------------------------------

 
2.04         Swing Line Loans.


(a)            The Swing Line.  Subject to the terms and conditions set forth
herein and in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, each Swing Line Lender may, in its sole discretion, make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share (with respect to the Revolving Credit Facility) of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
applicable Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Credit Commitment and (iii) the aggregate Outstanding Amount
of the Swing Line Loans shall not exceed the Swing Line Sublimit, and
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan.  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Pro Rata Share of the Revolving
Credit Facility times the amount of such Swing Line Loan.


(b)            Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the applicable Swing Line Lender and
the Administrative Agent which may be given (A) by telephone or (B) by a Swing
Line Loan Notice; provided that any telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice.  Each such Swing Line Loan Notice must be received by the
applicable Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Promptly after receipt by such
Swing Line Lender of any Swing Line Loan Notice, such Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
such Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the applicable Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing such Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a) or (B) that one or
more of the applicable conditions specified in Section 4.03 is not then
satisfied, then, subject to the terms and conditions hereof, such Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
such Swing Line Lender in immediately available funds.
 
58

--------------------------------------------------------------------------------

 
(c)            Refinancing of Swing Line Loans.


(i)             Each Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes each Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share (with respect to the Revolving Credit Facility) of the
amount of Swing Line Loans made by such Swing Line Lender then outstanding. 
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Commitments and the conditions
set forth in Section 4.03.  The applicable Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Pro Rata Share (with respect to the
Revolving Credit Facility) of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the applicable Swing Line Lender
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to such Swing Line
Lender.


(ii)            If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by any Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Credit Lender’s payment to the Administrative Agent
for the account of such Swing Line Lender pursuant to Section 2.04(c)(i) shall
be deemed payment in respect of such participation.


(iii)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), such Swing
Line Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such Swing
Line Lender in connection with the foregoing.  If such Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be.  A certificate of the applicable Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
 
59

--------------------------------------------------------------------------------

 
(iv)           Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.03.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.


(d)            Repayment of Participations.


(i)             At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if any Swing Line Lender
receives any payment on account of such Swing Line Loan, such Swing Line Lender
will distribute to such Lender its Pro Rata Share (with respect to the Revolving
Credit Facility) of such payment in the same funds as those received by such
Swing Line Lender.


(ii)            If any payment received by any Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by such
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to such Swing Line
Lender its Pro Rata Share thereof (with respect to the Revolving Credit
Facility) on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  The Administrative Agent will make such demand
upon the request of the applicable Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)            Interest for Account of Swing Line Lender.  Each Swing Line
Lender shall be responsible for invoicing the Borrower for interest on the Swing
Line Loans made by it.  Until each Revolving Credit Lender funds its Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Revolving Credit Lender’s Pro Rata Share (with respect to the Revolving Credit
Facility) of any Swing Line Loan, interest in respect of such Pro Rata Share
(with respect to the Revolving Credit Facility) shall be solely for the account
of the applicable Swing Line Lender.
 
60

--------------------------------------------------------------------------------

 
(f)             Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the applicable Swing Line Lender.


(g)            Provisions Related to Extended Revolving Credit Commitments.  If
the Maturity Date shall have occurred in respect of any tranche of Revolving
Credit Commitments at a time when another tranche or tranches of Revolving
Credit Commitments is or are in effect with a longer Maturity Date, then on the
earliest occurring Maturity Date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
Maturity Date); provided, however, that if on the occurrence of such earliest
Maturity Date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(m)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant to the Extended Revolving Credit Commitments which will remain
in effect after the occurrence of such Maturity Date, then there shall be an
automatic adjustment on such date of  the participations in such Swing Line
Loans and same shall be deemed to have been incurred solely pursuant to the
relevant Extended Revolving Credit Commitments, and such Swing Line Loans shall
not be so required to be repaid in full on such earliest Maturity Date.


2.05         Prepayments.


(a)            Optional.  (i)  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time, voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (1) such notice
must be received by the Administrative Agent not later than 12:00 p.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (2) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans and otherwise be in a
form reasonably acceptable to the Administrative Agent.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that a notice of prepayment pursuant to this
Section may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied (i) to the Term A Facility or, if applicable, any Incremental
Term Facilities as directed by the Borrower and (ii) to the principal repayment
installments of the applicable facility as directed by the Borrower (or, if no
such direction is provided, on a pro rata basis) and each such prepayment shall
be paid to the Lenders in accordance with their respective Pro Rata Shares of
the applicable facility.  Subject to Section 2.17, each prepayment of the
outstanding Revolving Credit Loans shall be applied to the Revolving Credit
Loans of the Lenders in accordance with their respective Pro Rata Shares of the
Revolving Credit Facility.
 
61

--------------------------------------------------------------------------------

 
(ii)            The Borrower may, upon notice to the applicable Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans made by such Swing Line Lender in
whole or in part without premium or penalty; provided that (1) such notice must
be received by the applicable Swing Line Lender and the Administrative Agent not
later than 1:00 p.m. on the date of the prepayment and (2) any such prepayment
shall be in a minimum principal amount of $500,000.  Each such notice shall
specify the date and amount of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of prepayment pursuant to this Section may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied.


(b)            Mandatory.  (i)  Upon any Extraordinary Receipt received by or
paid to or for the account of the Borrower or any of its Subsidiaries (other
than any Excluded Joint Venture) in respect of its property or assets, after the
first $50,000,000 of Net Cash Proceeds relating to any Extraordinary Receipts in
the aggregate since the Restatement Closing Date, and thereafter any amount in
excess of $5,000,000 for any one event or series of related events, the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom within three Business Days after the date of
receipt thereof by the Borrower or such Subsidiary subject to the provisions of
Section 2.05(b)(v) (such prepayments to be applied as set forth in clause (iii)
below); provided that so long as no Default shall have occurred and be
continuing, (A) if the Borrower intends to reinvest the Net Cash Proceeds
thereof in capital assets used or useful in the business which may (but are not
required to) be a replacement, restoration or repair of the assets or property
in respect of which the Extraordinary Receipt was received, it shall deliver
written notice of such intention to the Administrative Agent on or prior to the
fifth Business Day immediately following the date on which the Borrower receives
such Net Cash Proceeds, (B) if the Borrower shall have delivered such notice,
the Net Cash Proceeds thereof may be reinvested so long as within 12 months
after the receipt of such Net Cash Proceeds such reinvestment shall have begun
and so long as such reinvestment has not been terminated, abandoned or
unreasonably delayed, and is substantially completed within 12 months after the
date of receipt of such Net Cash Proceeds (provided that if the relevant project
is not substantially completed within 12 months after such date of receipt, the
Borrower shall have up to an additional 12 months to complete such project so
long as it certifies in a written notice to the Administrative Agent delivered
prior to the expiration of such 12-month period that it reasonably expects
completion to occur within such additional 12-month period) and (C) within
10 days of the date the Borrower consummates such restoration, repair or
replacement or purchase, it shall deliver a certificate of a Responsible Officer
to the Administrative Agent certifying that all, or, subject to the immediately
succeeding proviso, part of, such Net Cash Proceeds have been reinvested in
accordance with the proviso of this Section 2.05(b)(i) and, as a result, no
mandatory prepayments are required under this Section 2.05(b)(i);
provided further that any Net Cash Proceeds not so reinvested at the end of such
period shall be immediately applied to the prepayment of the Loans as set forth
in this Section 2.05.
 
62

--------------------------------------------------------------------------------

 
(ii)            If the Borrower or any of its Subsidiaries (other than any
Excluded Joint Venture) Disposes of any property (other than any Disposition of
any property permitted by Section 7.05(b), (c), (d), (e), (f), (g), (h), (j) or
(k)) which results in the realization by such Person of Net Cash Proceeds, after
the first $10,000,000 of Net Cash Proceeds relating to any such Dispositions in
the aggregate since the Restatement Closing Date, and thereafter any amount in
excess of $2,500,000 for any one event of series of related events, the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of such Net
Cash Proceeds received therefrom within three Business Days after the date of
receipt thereof by the Borrower or such Subsidiary subject to the provisions of
Section 2.05(b)(v) (such prepayments to be applied as set forth in clause (iii)
below); provided that so long as no Default shall have occurred and be
continuing, (A) if the Borrower intends to reinvest the Net Cash Proceeds
thereof in capital assets used or useful in the business, it shall deliver
written notice of such intention to the Administrative Agent on or prior to the
fifth Business Day immediately following the date on which the Borrower receives
such Net Cash Proceeds, (B) if the Borrower shall have delivered such notice,
the Net Cash Proceeds thereof may be reinvested so long as within 12 months
after the receipt of such Net Cash Proceeds such reinvestment shall have begun
and so long as such reinvestment has not been terminated, abandoned or
unreasonably delayed, and is substantially completed within 12 months after the
date of receipt of such Net Cash Proceeds (provided that if the relevant project
is not substantially completed within 12 months after such date of receipt, the
Borrower shall have up to an additional 12 months to complete such project so
long as it certifies in a written notice to the Administrative Agent delivered
prior to the expiration of such 12-month period that it reasonably expects
completion to occur within such additional 12-month period) and (C) within
10 days of the date the Borrower consummates such reinvestment, it shall deliver
a certificate of a Responsible Officer to the Administrative Agent certifying
that all, or, subject to the immediately succeeding proviso, part of, such Net
Cash Proceeds have been reinvested in accordance with the proviso of this
Section 2.05(b)(ii) and, as a result, no mandatory prepayments are required
under this Section 2.05(b)(ii); provided further that any Net Cash Proceeds not
so reinvested at the end of such period shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05.


(iii)           Each prepayment of Loans pursuant to this Section 2.05(b) shall
be applied, first, ratably to the Term A Facility and, if applicable, the
Incremental Term Facilities and to the principal repayment installments thereof
in direct order of maturity and, thereafter, to the Revolving Credit Facility in
the manner set forth in clause (iv) of this Section 2.05(b).
 
 
63

--------------------------------------------------------------------------------

 
(iv)          Prepayments of the Revolving Credit Facility made pursuant to
clause (i) or (ii) of this Section 2.05(b), first, shall be applied to prepay
L/C Borrowings outstanding at such time until all such L/C Borrowings are paid
in full, second, shall be applied to prepay Swing Line Loans outstanding at such
time until all such Swing Line Loans are paid in full, and, third, shall be
applied to prepay Revolving Credit Loans outstanding at such time until all such
Revolving Credit Loans are paid in full; and, in the case of prepayments of the
Revolving Credit Facility required pursuant to clauses (i) or (ii) of this
Section 2.05(b), the amount remaining, if any, after the prepayment in full of
all Loans and L/C Borrowings outstanding at such time, may be retained by the
Borrower for use in the ordinary course of its business.  Upon the drawing of
any Letter of Credit, which has been Cash Collateralized, such funds shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party) to reimburse the applicable L/C Issuer or the Revolving Credit
Lenders, as applicable.


(v)            Notwithstanding the provisions of Section 2.05(b)(i) or (b)(ii),
if any mandatory prepayments under Section 2.05(b)(i) or (b)(ii) would result in
the Borrower incurring any obligation (as determined in the reasonable judgment
of the Borrower) under Section 3.05 as a result of any such mandatory prepayment
of Eurodollar Rate Loans prior to the last day of an Interest Period, so long as
no Event of Default has occurred and is continuing, the Borrower may defer the
making of such mandatory prepayment until the earlier of (A) the last day of
such Interest Period and (B) the date thirty days after the date on which such
mandatory prepayment would otherwise have been required to be made.


(c)            If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
the Total Outstandings exceed the Aggregate Commitments then in effect.


2.06        Termination or Reduction of Commitments.


(a)            Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the unused portions of the Term Commitments, the Letter of
Credit Sublimit or the unused Revolving Credit Commitments, or from time to time
permanently reduce the unused portions of the Term Commitments, the Letter of
Credit Sublimit or the unused Revolving Credit Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 p.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall
not terminate or reduce (A) the Revolving Credit Facility if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Revolving Credit Facility, (B) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit or (C) the Swing Line Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Swing Line Loans would exceed the Swing Line Sublimit and (iv) to the extent
practicable, each partial reduction in the Letter of Credit Sublimit shall be
allocated ratably among the L/C Issuers in accordance with their respective
Letter of Credit Commitments.
 
64

--------------------------------------------------------------------------------

 
(b)            Mandatory.  (i)  The aggregate Term Commitments under any
Term Facility shall be automatically and permanently reduced to zero on the date
of a Term Borrowing under such Term Facility (after giving effect to such
Term Borrowing).


(ii)            If after giving effect to any reduction or termination of unused
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the aggregate
Revolving Credit Commitments, such sublimit shall be automatically reduced by
the amount of such excess.


(c)            Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Term Commitment, the Letter of Credit
Sublimit or the unused Revolving Credit Commitment under this Section 2.06. 
Each reduction of the unused portion of the Term Commitments pursuant to
Section 2.06(a) shall be applied ratably to the Term A Facility and, if
applicable, the Incremental Term Facilities and to the principal repayment
installments thereof on a pro rata basis.  Upon any reduction of unused
Commitments under a Facility, the Commitment of each Lender under such Facility
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Facility is reduced.  All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.


(d)            Scheduled Reduction of Incremental Term Commitments.  With
respect to any Incremental Term Facility, any reduction in the Incremental
Term Commitments under such Incremental Term Facility shall be set forth in the
applicable Incremental Term Facility Supplement.


2.07         Repayment of Loans.


(a)            Term A Loans.  The Borrower shall repay to the Administrative
Agent for the ratable account of the Term A Lenders on the last Business Day of
each fiscal quarter, commencing with the first full quarter after the
Restatement Closing Date, an aggregate principal amount equal to 1.25% of the
aggregate principal amount of all Term A Loans outstanding on the Restatement
Closing Date (which amount shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05);
provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility under which
such Term A Loans were made and in any event shall be in an amount equal to the
aggregate principal amount of all Term A Loans outstanding on such date.


(b)            Revolving Credit Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Maturity Date for the Revolving Credit Facility the aggregate principal
amount of all Revolving Credit Loans outstanding on such date.

65

--------------------------------------------------------------------------------

 
(c)            Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date thirty days after such Loan is made and
(ii) the Maturity Date.


(d)            Incremental Term Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Incremental Term Loan
Lenders the aggregate principal amount of all Incremental Term Loans under any
applicable Incremental Term Facility outstanding on the dates in the respective
amounts on such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) as may be set forth in the applicable Incremental Term Facility
Supplement; provided, however, that the final principal repayment installment of
the applicable Incremental Term Loans shall be repaid on the Maturity Date for
the applicable Incremental Term Facility under which such Incremental Term Loans
were made and in any event shall be in an amount equal to the aggregate
principal amount of all applicable Incremental Term Loans outstanding on such
date.


2.08        Interest.


(a)            Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for the applicable Facility; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for the applicable Facility; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a fluctuating rate per annum equal to the Base Rate
plus the Applicable Rate for the Revolving Credit Facility.


(b)            (i) During all times that an Event of Default under
Section 8.01(a), Section 8.01(f) or Section 8.01(g) shall have occurred and be
continuing, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(ii)            Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
66

--------------------------------------------------------------------------------

 
2.09         Fees.  In addition to certain fees described in Sections 2.03(h)
and (i):


(a)            Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share of the Revolving Credit Facility, a commitment fee equal to the
Applicable Rate for the commitment fee times the actual daily amount by which
the aggregate Revolving Credit Commitments exceed the sum of (A) the Outstanding
Amount of Revolving Credit Loans and (B) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.17.  The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Section 4.03 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Restatement Closing Date, and on the Maturity Date.  The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.


(b)            Other Fees.  The Borrower shall pay to Bank of America, MLPFS and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Engagement Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.


2.10         Computation of Interest and Fees.  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


2.11         Evidence of Indebtedness.


(a)            The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
67

--------------------------------------------------------------------------------

 
(b)            In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.


(c)            Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.11(b), and by each Lender in its account or
accounts pursuant to Section 2.11(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.


2.12         Payments Generally.


(a)            All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.


(b)            If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurodollar Rate Loans to be made in the
next succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.


(c)            Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:
 
68

--------------------------------------------------------------------------------

 
(i)             if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing; and


(ii)            if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights,
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.


(d)            If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.


(e)            The obligations of the Lenders hereunder to make Loans and to
fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).
 
69

--------------------------------------------------------------------------------

 
(f)             Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


(g)            The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or, in the case of a
Lender, under the Note held by such Lender, to charge from time to time against
any or all of the Borrower’s accounts with such Lender any amount so due.


(h)            Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Agents and the Lenders under or in respect of
this Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Agents and the
Lenders in the order of priority set forth in Section 8.03.  If the
Administrative Agent receives funds for application to the Obligations of the
Loan Parties under or in respect of the Loan Documents under circumstances for
which the Loan Documents do not specify the manner in which such funds are to be
applied, the Administrative Agent may, but shall not be obligated to, elect to
distribute such funds to each of the Lenders in accordance with such Lender’s
Pro Rata Share of the sum of (A) the Outstanding Amount of all Loans outstanding
at such time and (B) the Outstanding Amount of all L/C Obligations outstanding
at such time, in repayment or prepayment of such of the outstanding Loans or
other Obligations then owing to such Lender.


2.13         Sharing of Payments.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon.  The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of setoff, but subject to Section 10.08) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation; provided further that, so long as the Obligations under
the Loan Documents shall not have been accelerated, any excess payment received
by any Appropriate Lender shall be shared on a pro rata basis only with other
Appropriate Lenders.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.
 
70

--------------------------------------------------------------------------------

 
The provisions of this Section shall not be construed to apply to (x) the
application of Cash Collateral provided for in Section 2.16 or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this
Section shall apply).


2.14         Increase in Revolving Commitments.


(a)            So long as no Default has occurred and is continuing and no
Default would result therefrom, upon notice to the Administrative Agent, the
Borrower may from time to time request an increase in the Revolving Credit
Commitments on the same terms as the existing Revolving Credit Commitments (each
request for an increase in Revolving Credit Commitments being a “Revolving
Credit Commitment Increase”); provided that (i) any such request for an increase
shall be in a minimum amount of $15,000,000 (unless the Administrative Agent
otherwise agrees) and (ii) the aggregate amount of Revolving Credit Commitment
Increases effected from time to time after the Restatement Closing Date
(together with the amount of Term Commitment Increases effected pursuant to
Section 2.15) shall not exceed an amount equal to the sum of (x) $300,000,000
plus (y) such additional amounts as would not cause the Consolidated Senior
Secured Leverage Ratio to exceed 2.00:1.00 for the fiscal quarter most recently
ended for which a Compliance Certificate has been delivered and calculated on a
pro forma basis after giving effect to any such incurrence (determined without
giving effect to any amount incurred simultaneously under clause (x) and
assuming for purposes of such calculation that such Revolving Credit Commitment
Increase is fully drawn); provided, that it is understood and agreed that
amounts under clause (y) may be used prior to using any amounts available under
clause (x).  The Borrower may request additional Revolving Credit Commitments
from existing Lenders or new lenders that are Eligible Assignees and upon
execution of a Joinder Agreement, such Eligible Assignees shall become Revolving
Credit Lenders hereunder.  Schedule 2.01 shall be modified accordingly for all
such new Revolving Credit Commitments.  No Lender shall be obligated to provide
any new Revolving Credit Commitments unless it so agrees and the Borrower shall
not be obligated to offer any existing Lender the opportunity to provide any
Revolving Credit Commitment Increase.
 
71

--------------------------------------------------------------------------------

 
(b)            If the Commitments are increased in accordance with this
Section 2.14, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.  As a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in clauses (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.


(c)            On each Increase Effective Date, (x) the Borrower shall prepay
Revolving Credit Loans outstanding on such Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05), including with the
proceeds of new Revolving Credit Borrowings, to the extent necessary to keep
Revolving Credit Loans ratable with any revised Pro Rata Shares (in respect of
the Revolving Credit Facility) arising from any nonratable increase in the
Commitments under this Section 2.14, and (y) if any L/C Advances are then
outstanding pursuant to Section 2.03(c)(iii) or any participations in Swing Line
Loans pursuant to Section 2.04(c)(ii) are outstanding, each Additional Revolving
Credit Lender and each existing Revolving Credit Lender increasing its Revolving
Credit Commitments shall make such L/C Advances or fund such participations in
Swing Line Loans, and the L/C Advances or participations in Swing Line Loans of
existing Revolving Credit Lenders not increasing their Revolving Credit
Commitments shall be repaid, in each case, to the extent necessary to keep such
L/C Advances and participations ratable with any revised Pro Rata Shares (in
respect of the Revolving Credit Facility) arising from any nonratable increase
in the Commitments pursuant to this Section 2.14.


(d)           This Section shall supersede any provisions in Section 2.13 and
Section 10.01 to the contrary.


2.15         Increase in Term Loan Commitments.


(a)            Upon notice to the Administrative Agent, the Borrower may from
time to time, request the addition of one or more new term loan facilities (each
an “Incremental Term Facility”) (each such request for an Incremental Term
Facility being a “Term Commitment Increase”); provided that (i) any such request
for Term Commitment Increase shall be in a minimum amount of $50,000,000 (unless
otherwise agreed by the Administrative Agent) and (ii) the aggregate amount of
Term Commitment Increases and Incremental Term Facilities effected from time to
time after the Restatement Closing Date (together with the amount of Revolving
Credit Commitment Increases effected pursuant to Section 2.14) shall not exceed
an amount equal to the sum of (x) $300,000,000 plus (y) such additional amounts
as would not cause the Consolidated Senior Secured Leverage Ratio to exceed
2.00:1.00 for the fiscal quarter most recently ended for which a Compliance
Certificate has been delivered and calculated on a pro forma basis after giving
effect to any such incurrence (determined without giving effect to any amount
incurred simultaneously under clause (x); provided, that it is understood and
agreed that amounts under clause (y) may be used prior to using any amounts
available under clause (x)).  Except with respect to any Incremental Term
Facility the terms of which are identical to the Term A Facility at the time of
the incurrence of such Incremental Term Facility, the Maturity Date for any
Incremental Term Facility shall not be prior to the date that is 91 days after
the Maturity Date in respect of the Term A Facility as of the Restatement
Closing Date.  The Incremental Term Loans in respect of any Incremental
Term Facility shall not amortize more rapidly (determined on the basis of
amortization as a percentage of the initial principal amount) than the quarterly
installments of Term A Loans.  The Incremental Term Loans in respect of any
Incremental Term Loan Facility shall rank equal in right of payment with the
Loans, shall be secured by the Collateral and shall be Guaranteed only by the
Guarantors.
 
72

--------------------------------------------------------------------------------

 
(b)           The Borrower may request additional Incremental Term Facilities
from existing Lenders or new lenders that are Eligible Assignees.  No Lender
shall be obligated to provide any Incremental Term Loans unless it so agrees and
the Borrower shall not be obligated to offer any existing Lender the opportunity
to provide any Incremental Term Loans.  Any Eligible Assignee or new lender
agreeing to a Commitment in respect of an Incremental Term Facility shall, upon
execution of a Joinder Agreement, become a Term Lender hereunder.  Such
Incremental Term Facility, and the terms thereof, shall be set forth in an
Incremental Term Facility Supplement to this Agreement among the Borrower and
the Lenders under the Incremental Term Facility (upon execution of an
Incremental Term Facility Supplement any Eligible Assignee shall become a
Term Lender hereunder).  Schedule 1 to such Incremental Term Facility Supplement
shall set forth the Incremental Term Commitments of each Incremental Term Loan
Lender.


(c)            If Incremental Term Facilities are effected in accordance with
this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Incremental Effective Date”) and the final allocation of
such Incremental Term Facility.  The Administrative Agent shall promptly notify
the Borrower and the Lenders of the final allocation of such increase and the
Incremental Effective Date.  As a condition precedent to such increase, (i) the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Incremental Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase and (B) in the case of the Borrower, certifying that the
conditions to borrowing set forth in Section 4.03 are satisfied, and (ii) each
Guarantor shall reaffirm its obligations under the Guaranty.


(d)           This Section shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.


2.16        Cash Collateral.


(a)            Certain Credit Support Events.  Upon the request of the
Administrative Agent or any L/C Issuer (i) if such L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender that is
a Revolving Credit Lender, immediately upon the request of the Administrative
Agent, any L/C Issuer or any Swing Line Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by such Defaulting Lender).
 
73

--------------------------------------------------------------------------------

 
(b)            Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non‑interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuers and the Lenders (including the Swing
Line Lenders), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.


(d)            Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
(and following application as provided in this Section 2.16 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the L/C Issuers or Swing Line Lenders, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
 
 
74

--------------------------------------------------------------------------------

 
2.17         Defaulting Lenders.


(a)            Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)             Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and in Section 10.01.


(ii)            Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent under this Agreement
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows:  first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to an
L/C Issuer or a Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by an L/C Issuer or a Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non‑interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuers or the Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, an L/C Issuer or a Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.03 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non‑Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
 
75

--------------------------------------------------------------------------------

 
(iii)           Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).


(iv)           Reallocation of Pro Rata Shares to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender that is a Revolving
Credit Lender, for purposes of computing the amount of the obligation of each
non‑Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the Pro Rata
Share of each non‑Defaulting Lender shall be computed without giving effect to
the Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default exists; and (ii) the aggregate
obligation of each non‑Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non‑Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Loans of that Lender.  Subject
to Section 10.22, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(b)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swing Line Lenders and the L/C Issuers agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares (without giving effect to Section 2.17(a)(iv)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


2.18         Extension of Maturity Date.


(a)            Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of a tranche of Term Loans with a like
Maturity Date or Revolving Credit Commitments with a like Maturity Date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Term Loans or Revolving Credit Commitments with the same Maturity
Date, as the case may be), the Borrower may from time to time extend the
Maturity Date of any Term Loans and/or Revolving Credit Commitments and
otherwise modify the terms of such Term Loans and/or Revolving Credit
Commitments pursuant to the terms of the relevant Extension Offer (including by
increasing or decreasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Credit Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”, and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Credit Commitments (in each case not so
extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted, and any Extended Revolving Credit Commitments shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied:  (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders and the representations and warranties contained in
Article V and the other Loan Documents shall be true and correct in all material
respects on and as of the time the offering document in respect of an Extension
Offer is delivered to
 
76

--------------------------------------------------------------------------------

 
the Lenders, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.18, the representations and warranties contained in
clauses (a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (ii) except as to interest rates, fees and final maturity, the
Revolving Credit Commitment of any Revolving Credit Lender (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that (x) subject to the provisions of Sections 2.03(m)
and 2.04(g) to the extent dealing with Swing Line Loans and Letters of Credit
which mature or expire after a Maturity Date when there exist Extended Revolving
Credit Commitments with a longer Maturity Date, all Swing Line Loans and Letters
of Credit shall be participated in on a pro rata basis by all Lenders with
Revolving Credit Commitments in accordance with their Pro Rata Share of the
Revolving Credit Facility (and except as provided in Sections 2.03(m) and
2.04(g), without giving effect to changes thereto on an earlier Maturity Date
with respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued) and all borrowings under Revolving Credit Commitments and repayments
thereunder shall be made on a pro rata basis (except for (A) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (B) repayments required upon the Maturity Date of
the non-extending Revolving Credit Commitments) and (y) at no time shall there
be Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments and any original Revolving Credit Commitments) which have more than
three different Maturity Dates (unless the Administrative Agent otherwise
agrees), (iii) except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender (an “Extending Term Lender”) extended pursuant to
any Extension (“Extended Term Loans”) shall have the same terms as the tranche
of Term Loans subject to such Extension Offer, (iv) the applicable amortization
schedule applicable to Term Loans pursuant
 
77

--------------------------------------------------------------------------------

 
to Section 2.07 for periods prior to the original Maturity Date may not be
increased, (v) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
applicable Extended Term Loans, (vi) any Extended Term Loans may participate on
a pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Extension Offer, (vii) if the aggregate
principal amount of applicable Term Loans (calculated on the face amount
thereof) or Revolving Credit Commitments, as the case may be, in respect of
which the applicable Term Lenders or Revolving Credit Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of applicable Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the applicable Term Loans or Revolving Credit
Loans, as the case may be, of such Term Lenders or Revolving Credit Lenders, as
the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Term Lenders or Revolving Credit Lenders, as the case
may be, have accepted such Extension Offer and (viii) all documentation in
respect of such Extension shall be consistent with the foregoing.  For the
avoidance of doubt, no Lender shall be required to participate in any Extension,
any Lender that fails to consent to an Extension Offer shall be deemed to have
declined such Extension Offer and the Loans and Commitments of any
non-participating Lenders shall mature (and the Commitments terminate) on the
applicable Maturity Date.


(b)            With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.18, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.05 and
(ii) each Extension Offer shall be in a minimum amount of $50,000,000 aggregate
principal amount of Term Loans or Revolving Credit Commitments (as applicable)
of any or all applicable tranches to be extended (unless (x) otherwise agreed to
by the Administrative Agent in its sole discretion or (y) the Extension Offer is
made to extend Term Loans or Revolving Credit Commitments to the same Maturity
Date as a prior Extension Offer).  The Administrative Agent and the Lenders
hereby consent to the Extensions and the other transactions contemplated by this
Section 2.18 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans and/or Extended Revolving
Credit Commitments on the such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including Sections 2.05 and 2.13) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.18; provided that, for the avoidance of doubt, such consent shall
not be deemed to be an acceptance of any particular Extension Offer by the
Administrative Agent or any Lender.


(c)            The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents with the
Borrower (and without the consent of any other Person) as may be necessary in
order to establish new tranches or sub‑tranches in respect of Revolving Credit
Commitments or Term Loans so extended and such amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.18. 
Notwithstanding the foregoing, each of the Administrative Agent and the
Collateral Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to the manner in
which the amendments contemplated by this Section 2.18(c) are drafted and
implemented and, if the Administrative Agent seeks such advice or concurrence,
it shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrower unless and until it shall have received such advice or concurrence, it
being understood that this provision relates solely to the manner of
implementation; provided, however, that whether or not there has been a request
by the Administrative Agent or the Collateral Agent for any such advice or
concurrence, all such amendments entered into with the Borrower by the
Administrative Agent or the Collateral Agent hereunder shall be binding and
conclusive on the Lenders.  Without limiting the foregoing, in connection with
any Extensions the respective Loan Parties shall (at their expense) amend (and
the Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then latest Maturity Date so that such maturity date
is extended to the then latest Maturity Date (or such later date as may be
advised by local counsel to the Administrative Agent).
 
78

--------------------------------------------------------------------------------

 
(d)            In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.18.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01      Taxes.


(a)            Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for Taxes, excluding, in the case of the
Administrative Agent and each Lender, (i) Taxes imposed on or measured by its
net income (however denominated) or gross income, or franchise Taxes, in each
case (A) imposed by the United States or by any jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or in which the Administrative Agent or
such Lender has a lending office or its principal office or (B) that are Other
Connection Taxes, (ii) branch profits Taxes, and any similar Taxes, imposed by
the United States or any other jurisdiction in which any such lending office or
principal executive office is located or in which the Administrative Agent or
such Lender, as the case may be, is deemed to be doing business, (iii) in the
case of a Lender, the amount of U.S. Federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law as in effect on
the date on which (1) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 3.06(c)) or (2) such Lender changes its lending office, except in each
case to the extent that, pursuant to this Section 3.01(a), amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iv) Taxes attributable to a Lender’s or the
Administrative Agent’s failure to comply with Section 10.14(a) and (v) any U.S.
Federal withholding Taxes imposed pursuant to FATCA (all such non‑excluded Taxes
being hereinafter referred to as “Indemnified Taxes” and all such excluded Taxes
being hereinafter referred to as “Excluded Taxes”).  If any withholding agent
shall be required by any applicable Laws to deduct or withhold any Tax from or
in respect of the payment of any sum payable to the Administrative Agent or any
Lender by or on account of any obligations of the Borrower under any Loan
Document, then (w) if such Tax is an Indemnified Tax, the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01(a)), the Administrative Agent or such Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions been made, (x) such withholding agent shall be entitled to make such
deductions and withholdings, (y) such withholding agent shall timely pay the
full amount deducted or withheld to the relevant taxation authority or other
Governmental Authority in accordance with applicable Laws and (z) within 30 days
after the date of such payment to such Governmental Authority, such withholding
agent shall furnish to the Administrative Agent (which shall forward the same to
the applicable Lender) or to such Lender (as the case may be) the original or a
certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or such other written evidence of payment thereof
that is reasonably satisfactory to the Administrative Agent.
 
79

--------------------------------------------------------------------------------

 
(b)            In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary Taxes and any other excise, property,
intangible or mortgage recording Taxes or similar charges or levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).


(c)            The Borrower agrees to indemnify the Administrative Agent and
each Lender for the full amount of any Indemnified Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and Other Taxes (including any Indemnified Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section), in each case to the extent paid by the Administrative Agent or
such Lender, as applicable, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  Payment under this Section 3.01(c) shall be made within 30 days
after the date such Lender or the Administrative Agent makes a demand therefor. 
A certificate setting forth the amount of such payment delivered by a Lender or
the Administrative Agent to the Borrower shall be conclusive absent the manifest
error.


(d)            If any Lender or the Administrative Agent determines, in its sole
discretion exercised in good faith, that it has received a refund of Indemnified
Taxes or Other Taxes paid by the Borrower or for which the Borrower has
indemnified any Lender party or the Administrative Agent, as the case may be,
pursuant to this Section 3.01, then such Lender or the Administrative Agent, as
applicable, shall pay the amount of such refund, net of any expenses incurred
by, or any Indemnified Taxes or Other Taxes imposed on, such Lender or the
Administrative Agent, to the Borrower within 30 days of the receipt of such
amount; provided that the Borrower agrees, upon the request of such Lender or
the Administrative Agent, to promptly return the amount of such refund (or a
portion thereof) to such Lender or the Administrative Agent (together with the
amount of any applicable penalties, interest or other charges in respect
thereof) if such Lender or the Administrative Agent is required to repay such
refund (or a portion thereof) to the relevant Governmental Authority. 
Notwithstanding the foregoing, (i) the Borrower shall not be entitled to review
the tax records or financial information of any Lender or the Administrative
Agent and (ii) for the avoidance of doubt, neither the Administrative Agent nor
any Lender shall have any obligation to pursue any refund of Indemnified Taxes
or Other Taxes paid by the Borrower.  Notwithstanding anything to the contrary
in this clause (d), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this clause (d) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.
 
80

--------------------------------------------------------------------------------

 
(e)            The Administrative Agent may withhold any Taxes required to be
deducted and withheld from any payment under any of the Loan Documents,
including Taxes for which the Borrower is not required to pay additional amounts
pursuant to Section 3.01(a).  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).  The obligations of the
Lenders under this clause (e) shall survive the termination of the Commitments,
the repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.


(f)            For purposes of determining withholding Taxes imposed under
FATCA, from and after the Restatement Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).


3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.  Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.
 
81

--------------------------------------------------------------------------------

 
3.03         Inability to Determine Rates.  If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or that the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, or that Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and the Interest Period of such Eurodollar Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
 
82

--------------------------------------------------------------------------------

 
3.04         Increased Cost; Reserves on Eurodollar Rate Loans.


(a)            Increased Costs Generally.  If any Change in Law shall:


(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;


(ii)           subject the Administrative Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party  to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (iii) through (v) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)           impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein (other than Taxes);


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or such L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


(b)            Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity requirements), then from time to time, upon request of
such Lender or such L/C Issuer, the Borrower will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.
 
83

--------------------------------------------------------------------------------

 
(c)            Certificates for Reimbursement.  A certificate of a Lender or a
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section 3.04 and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.


(d)            Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or such L/C
Issuer’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or a L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)            Reserves on Eurodollar Rate Loans.  The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender. 
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.


3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or


(b)            any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower (including any such failure arising as a result of a revocation by the
Borrower of any notice of prepayment, borrowing, continuation or conversion); or
 
84

--------------------------------------------------------------------------------

 
(c)            any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.16;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06         Matters Applicable to all Requests for Compensation.
 
                                (a)            A certificate of any Agent or any
Lender claiming compensation under this Article III and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, such Agent or such
Lender may use any reasonable averaging and attribution methods.
 
                                (b)            If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
material amount of Indemnified Taxes, Other Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (A) would eliminate or materially reduce amounts payable pursuant to
Sections 3.01 or 3.04, as the case may be, in the future and (B) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender.  The Borrower agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.
 
                                (c)            If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
Indemnified Taxes, Other Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, the relevant lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(b), then the Borrower
may replace such Lender in accordance with Section 10.16 if such replacement
would result in a reduction of such compensation or Taxes.


3.07         Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

85

--------------------------------------------------------------------------------

 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01         [Reserved].


4.02          Conditions to Restatement Closing Date.  The amendment and
restatement of the Existing Credit Agreement pursuant hereto shall become
effective on and as of the date (the “Restatement Closing Date”) on which each
of the following conditions precedent shall have been satisfied or duly waived:


(a)            Substantially contemporaneously with the Restatement Closing Date
and the making of the Initial Credit Extension hereunder, all principal of, and
interest on, Loans (as defined in the Existing Credit Agreement) owed to the
Existing Lenders and all accrued fees and other amounts payable to the Existing
Lenders shall have been paid in full (it being understood that such payment may
be made with the proceeds of the Loans made on the Restatement Closing Date).


(b)            The Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by delivery of
originals to the Administrative Agent) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Restatement Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Restatement Closing Date) and each in form
and substance satisfactory to the Administrative Agent:


(i)             executed counterparts of this Agreement by each party hereto


(ii)            a Note duly executed by the Borrower in favor of each Lender
requesting a Note at least three Business Days prior to the Restatement Closing
Date;


(iii)           an amended and restated security agreement, in substantially the
form of Exhibit G hereto (together with each other security agreement and
security agreement supplement delivered pursuant to Section 6.12, in each case
as amended, the “Security Agreement”), duly executed by each Loan Party (other
than the Action Sports Group Companies), together with, to the extent not
already delivered to the Administrative Agent:


(A)           certificates and instruments representing the Pledged Equity and
Pledged Debt referred to therein accompanied by undated stock powers or
instruments of transfer executed in blank,


(B)            proper Financing Statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem reasonably necessary or desirable in order to perfect the Liens created
under the Security Agreement, covering the Collateral described in the Security
Agreement,


(C)            a Perfection Certificate, in substantially the form of Exhibit N,
duly executed by each of the Loan Parties,
 
86

--------------------------------------------------------------------------------

 
(D)            copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that are required by the Perfection Certificate or that the Administrative Agent
deems necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Permitted Liens)
and


(E)            evidence of insurance required by terms of the Security
Agreement;


(iv)          [reserved];


(v)            [reserved];


(vi)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with the Loan Documents to which
such Loan Party is a party or is to be a party;


(vii)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party (A) is duly organized or
formed, including certified true and correct copies of the charter of each Loan
Party, and each amendment thereto, as in effect on the Restatement Closing Date,
and (B) is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;


(viii)       a favorable opinion of Cravath, Swaine & Moore LLP, special counsel
to the Loan Parties, addressed to each Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent;


(ix)            favorable opinions of local counsel for the Loan Parties in the
jurisdictions set forth on Exhibit J, in each case in form and substance
reasonably satisfactory to the Administrative Agent;


(x)            a favorable opinion of general counsel to the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent;


(xi)            [reserved];


(xii)         a certificate attesting to the Solvency of the Loan Parties, on a
consolidated basis, immediately before and immediately after giving effect to
the Transactions, from the Chief Financial Officer of the Borrower, in
substantially the form of Exhibit I hereto;
 
87

--------------------------------------------------------------------------------

 
(xiii)        [reserved];


(xiv)        copies of the Action Sports Stock Purchase Agreement, duly executed
by the parties thereto, together with all agreements, instruments and other
documents delivered in connection therewith as the Administrative Agent shall
reasonably request; and


(xv)         a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.03(a) and (b) have
been satisfied and (B) that since February 24, 2016, there has not been any
event or circumstance which, singly or in the aggregate, has resulted in or
could reasonably be expected to result in a Company Material Adverse Effect.


(c)            The Administrative Agent shall have received (A) unaudited
consolidated financial statements of the Borrower and its subsidiaries for any
interim quarterly period subsequent to March 31, 2015, that has ended at least
50 days prior to the Restatement Closing Date, and (B) forecasts prepared by
management of the Borrower, each in customary form, of balance sheets, income
statements and cash flow statements on an annual basis through the third
anniversary of the Restatement Closing Date.


(d)            Each of the Loan Parties shall have provided the documentation
and other information to the Administrative Agent that are required by
regulatory authorities under applicable “know-your-customer” rules and
regulations, including the Act, with respect to the Guarantors, to the extent
requested at least seven days prior to the Restatement Closing Date.


(e)            The Borrower shall have paid, on or prior to the Restatement
Closing Date, (i) all fees and expenses (including the reasonable fees and
expenses of Shearman & Sterling LLP) required to be paid on the Restatement
Closing Date pursuant to Section 2.09(b) hereof and (ii) all other fees and
expenses required to be paid pursuant to Section 10.04(a) for which invoices
shall have been presented to the Borrower at least three days prior to the
Restatement Closing Date.


(f)            Since February 24, 2016, there has not been any event or
circumstance which, singly or in the aggregate, has resulted in or could
reasonably be expected to result in a Company Material Adverse Effect.


(g)           The Action Sports Acquisition shall have been consummated, or
shall be consummated substantially concurrently with the initial funding of the
Facilities on the Restatement Closing Date, in each case in accordance with the
Action Sports Stock Purchase Agreement, without giving effect to any waiver or
amendment thereof or consent thereunder, in each case, that is materially
adverse to the interests of the Lenders, without the prior written consent of
the Arrangers (such consent not to be unreasonably withheld, delayed or
conditioned); provided that (A) any reduction in the purchase price and (B) any
change to the definition of “Material Adverse Effect” shall in each case be
deemed to be materially adverse to the interests of the Lenders (it being
understood and agreed that any decrease in the purchase price of less than 10%
shall not in and of itself be deemed to be a modification which is materially
adverse to the interests of the Lenders, but such reduction shall be applied to
reduce the Term A Facility).
 
88

--------------------------------------------------------------------------------

 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Closing Date specifying its objection thereto.  The Administrative Agent shall
promptly notify the Borrower and the Lenders of the Restatement Closing Date,
and such notice shall be conclusive and binding.


4.03         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:


(a)            (i) In the case of an Incremental Acquisition Term Facility, the
Specified Representations, (ii) in the case of the Loans made on the Restatement
Closing Date, the Specified Representations and the Action Sports
Representations and (iii)  in all other cases, the representations and
warranties of the Borrower and each other Loan Party contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 4.03, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively; provided that, in the case
of the Initial Credit Extension on the Restatement Closing Date, (i) such
representations and warranties that are qualified by materiality, “Material
Adverse Effect” or similar term shall instead be qualified by reference to a
Company Material Adverse Effect and (ii) the reference to the date of the
Audited Financial Statements in Section 5.05(c) shall instead be a reference to
February 24, 2016; provided, further, to the extent such representations and
warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, such representations and warranties shall be true and correct in
all respects.


(b)            Except with respect to the Credit Extensions made on the
Restatement Closing Date, no Default or Event of Default shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds therefrom; provided that with respect to any Incremental Acquisition
Term Facility the primary purpose of which is to finance an Acquisition
permitted by this Agreement, the requirement pursuant to this clause (b) shall
be that no Default under Section 8.01(a) or (f) shall exist after giving effect
to such Incremental Term Loans.
 
89

--------------------------------------------------------------------------------

 
(c)            The Administrative Agent and, if applicable, an L/C Issuer or a
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that, to the extent applicable, the conditions specified in
Sections 4.03(a) and (b) have been satisfied or will be satisfied on and as of
the date of the applicable Credit Extension and the Administrative Agent shall
have received for the account of such Lender or such L/C Issuer a certificate
signed by a duly authorized officer of the Borrower, dated the date of such
Credit Extension, stating that such statements are true.


4.04         Conditions Subsequent to the Restatement Closing Date.  The
Borrower shall deliver no later than 60 days after the Restatement Closing Date
(or such later date as may be agreed by the Administrative Agent in its sole
discretion), Mortgage Modifications covering the Mortgaged Properties, duly
executed by the appropriate Loan Parties, together with:


(a)            evidence that counterparts of the Mortgage Modifications have
been duly executed, acknowledged and delivered and are in a form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent may deem necessary or desirable in order to maintain or protect a valid
first (subject to Permitted Encumbrances) and subsisting Lien on the property
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties and that all filing and recording taxes, if any, and fees have
been paid or will be paid upon recordation or filing of the Mortgage
Modifications;


(b)            fully paid “date-down” endorsements in respect of Mortgage
Policies previously delivered under the Existing Credit Agreement in form and
substance and in amount reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects and encumbrances, excepting
Permitted Encumbrances; and


(c)            evidence of the insurance required by the terms of the Mortgages.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Agents and the Lenders that:


5.01         Existence, Qualification and Power; Compliance with Laws.  The
Borrower and each of its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or other
organizational power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license and (d) is in compliance with all Laws (such compliance
to include compliance with the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970, the Act and all other laws
and regulations relating to bribery, money laundering and terrorist activities);
except in each case referred to in clause (b)(i), (c) or (d), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
90

--------------------------------------------------------------------------------

 
5.02         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, and the consummation of the Transactions, are within such Loan
Party’s corporate or other organizational powers, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) violate any Law; or (d) result in the creation of any Lien other than a Lien
expressly permitted under Section 7.01, except with respect to any conflict,
breach or contravention or payment referred to in clause (b)(i), to the extent
that such conflict, breach or contravention or payment could not reasonably be
expected to have a Material Adverse Effect.


5.03         Governmental Authorization; Other Consents.  As of the Restatement
Closing Date, no material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with (i) the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document or Material Debt Document, or for the consummation of
the Transactions, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
(subject to Specified Statutory Liens) nature thereof) or (iv) the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral pursuant to the Collateral Documents, except for
(i) authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (ii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.  The Action Sports Acquisition has been, or
substantially concurrently with the occurrence of the Restatement Closing Date
will be, consummated in accordance with the Action Sports Stock Purchase
Agreement and applicable Law.


5.04         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity.
 
91

--------------------------------------------------------------------------------

 
5.05         Financial Statements; No Material Adverse Effect.


(a)            The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.


(b)            The unaudited consolidated financial statements of the Borrower
and its Subsidiaries as of the end of the most recent fiscal quarter for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 4.02(c) and the related consolidated statements of income or operations
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.


(c)            Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.


5.06         Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.


5.07         No Default.  Neither the Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the Transactions contemplated by this Agreement,
any other Loan Document or the Action Sports Stock Purchase Agreement.


5.08        Ownership of Property; Liens; Investments.


(a)            The Borrower and each Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary in the ordinary conduct of its business as it is currently conducted,
except for Permitted Liens and such other defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(b)           The property of the Borrower and its Subsidiaries is subject to no
Liens, other than Permitted Liens.
 
92

--------------------------------------------------------------------------------

 
(c)            As of the Restatement Closing Date and as of each date for which
such Schedule 5.08(c) has been supplemented in accordance with Section 6.02(i),
set forth on Schedule 5.08(c) hereto is a complete and accurate list, as of the
Restatement Closing Date, of all owned real property with a book value in excess
of $10,000,000 owned by the Loan Parties, as of the Restatement Closing Date,
showing the street address, county or other relevant jurisdiction, state, and
record owner thereof.


5.09         Environmental Matters.


(a)            The Borrower and its Subsidiaries have been and are in compliance
with all Environmental Laws, including obtaining and complying with all required
Environmental Permits, other than non-compliances that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.


(b)            Neither the Borrower nor any of its Subsidiaries nor any property
currently or, to the knowledge of Borrower or any of its Subsidiaries,
previously owned, operated or leased by or for Borrower or any of its
Subsidiaries is subject to any pending or, to the knowledge of Borrower or any
of its Subsidiaries, threatened, claim, order, agreement, notice of violation,
notice of potential liability or is the subject of any pending or threatened
proceeding or governmental investigation, in each case under or pursuant to
Environmental Laws other than those that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.


(c)            Except as set forth on Schedule 5.09(c), as of the Restatement
Closing Date, neither the Borrower nor any of its Subsidiaries operates their
respective currently owned or leased real property as a treatment, storage or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., the regulations thereunder or any state
analog, other than instances that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.


(d)            Other than instances that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, there
are no facts, circumstances or conditions known to the Borrower or any of its
subsidiaries arising out of or relating to the operations or ownership of the
Borrower or any of its Subsidiaries or of the property owned, operated or leased
by the Borrower or any of its Subsidiaries that are not specifically included in
the financial information furnished to the Lenders that could be reasonably
expected to result in any material Environmental Liabilities, unless such
liabilities are reasonably expected to be (i) covered by environmental liability
insurance or (ii) subject to an indemnity satisfactory to the Borrower from a
Person that is not an Affiliate of the Borrower that the board of directors of
the Borrower have determined in good faith is appropriately credit worthy in
relation to the potential amount of such liabilities.


(e)            As of the Restatement Closing Date, no Environmental Lien has
attached to any property of the Borrower or its Subsidiaries and, to the
knowledge of Borrower or its Subsidiaries, no facts, circumstance or conditions
exist that could, individually or in the aggregate, reasonably be expected to
result in an Environmental Lien that would have a Material Adverse Effect.
 
93

--------------------------------------------------------------------------------

 
(f)            Neither the Borrower nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, as of the Restatement Closing Date, any investigation or
assessment or Remedial Action relating to any actual or threatened release of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; and all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or, during the period of ownership or operation by the
Borrower or any of its Subsidiaries, formerly owned or operated by the Borrower
or any of its Subsidiaries have been disposed of in a manner that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


5.10         Insurance.  The properties of the Borrower and its Subsidiaries are
insured in such amounts (after giving effect to any self‑insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.


5.11        Taxes.  The Borrower and its Subsidiaries have filed all Federal and
all material state and other tax returns and reports required to be filed, and
have paid all material Federal, state and other taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are not yet due
or are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.


5.12        ERISA Compliance.


(a)            Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination or opinion letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Borrower or any ERISA Affiliate
after due and diligent investigation, nothing has occurred which would prevent,
or cause the loss of, such qualification.  Each Loan Party and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan, except for instances which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


(b)           There are no pending or, to the knowledge of the Borrower or any
ERISA Affiliate after due and diligent investigation, threatened claims, actions
or lawsuits, or action by any Governmental Authority, with respect to any Plan
that could be reasonably be expected to have a Material Adverse Effect.  There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.
 
94

--------------------------------------------------------------------------------

 
(c)            (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no application for a waiver of the minimum funding standard has been
filed with respect to any Pension Plan; (iii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any material
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 of ERISA with respect to a Multiemployer Plan; and (v) neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction described in
Sections 4069 or 4212(c) of ERISA, except, in the case of each of clauses (i)
through (v) above, for instances which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.


(d)            With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”), any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices, except for instances of noncompliance which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


5.13         Subsidiaries; Equity Interests.  As of the Restatement Closing Date
and as of each date for which such Schedule 5.13 has been supplemented in
accordance with Section 6.02(i):  (i) the Borrower has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such material Subsidiaries have been validly
issued, are fully paid and non-assessable and are owned by the Borrower and/or
one or more of its Subsidiaries in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents and liens permitted under Section 7.01(c); (ii) the
Borrower and its Subsidiaries have no Investments constituting Equity Interests
in any Person other than (x)  Subsidiaries and (y) those specifically disclosed
in Part (b) of Schedule 5.13; (iii) set forth on Part (c) of Schedule 5.13 is a
complete and accurate list of all Loan Parties, showing as of the Restatement
Closing Date (as to each Loan Party) the jurisdiction of its incorporation, the
address of its principal place of business and its U.S. taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation; and (iv) the charter of each Loan Party
and each amendment thereto is valid and in full force and effect.


5.14         Margin Regulations; Investment Company Act.


(a)            The Borrower is not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U.
 
95

--------------------------------------------------------------------------------

 
(b)            None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.


5.15         Disclosure.  No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time; it being
understood that such projections may vary from actual results and that such
variances may be material.


5.16         Sanctions.  No Loan Party or any Subsidiary of any Loan Party, nor,
to the knowledge of any Loan Party, any Related Party, (i) is currently the
subject of any Sanctions, (ii) is located, organized or residing in any
Designated Jurisdiction, (iii) has (within the previous five (5) years) engaged
in any transaction with any Person who was at the time of such transaction, to
the knowledge of the Loan Parties, the subject of Sanctions or who was located,
organized or residing in any Designated Jurisdiction or (iv) is included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant Sanctions authority.  The Transactions will not
violate any applicable Sanctions.  No Borrowing or Letter of Credit or the use
of proceeds thereof will violate any applicable Sanctions.


5.17         Intellectual Property; Licenses, Etc.  Except as would not
reasonably be expected to result in a Material Adverse Effect, the Borrower and
its Subsidiaries own, or have secured licenses for, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, and other intellectual property rights that are reasonably necessary for
the operation of their respective business (collectively, “IP Rights”).  To the
knowledge of each Loan Party and its Subsidiaries, the use of the IP Rights in
connection with such businesses does not materially infringe or misappropriate
the rights of any other Person.  To the knowledge of the Borrower and its
Subsidiaries, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any of its Subsidiaries materially infringes upon
any rights held by any other Person.  No claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Borrower and its
Subsidiaries, threatened in writing, that, in either case, would reasonably be
expected to have a Material Adverse Effect.


5.18         Solvency.  On the Restatement Closing Date, after giving effect to
the Transactions to be consummated on such date, the Loan Parties are, on a
consolidated basis, Solvent.


5.19         Casualty, Etc.  Neither the business nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could be reasonably likely to have a Material Adverse
Effect.
 
96

--------------------------------------------------------------------------------

 
5.20         Perfection, Etc.  To the extent required by this Agreement and the
Security Agreement, all filings and other actions to be taken pursuant to the
terms of the Collateral Documents to perfect and protect the security interest
in the Collateral created under the Collateral Documents have been duly made or
taken or will be duly made or taken immediately after the Restatement Closing
Date, and are in full force and effect, and the Collateral Documents create in
favor of the Administrative Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority
security interest in the Collateral subject to Specified Statutory Liens,
securing the payment of the Secured Obligations, and all filings and other
actions to be taken pursuant to the terms of the Collateral Documents to perfect
and protect such security interest have been duly taken or will be duly made or
taken immediately after the Restatement Closing Date.


5.21         Designated Senior Indebtedness.  The Indebtedness under the Loan
Documents and all other Obligations constitute “senior indebtedness” as defined
under any Material Debt Documents with respect to Material Debt that is
subordinated in right of payment to the Obligations.


5.22         Anti-Corruption Laws.  The Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other applicable jurisdictions,
and have instituted and maintained policies and procedures designed to promote
and achieve compliance by the Borrower and its Subsidiaries with such laws.  No
Borrowing or Letter of Credit or the use of proceeds thereof will violate the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other applicable jurisdictions.


5.23         EEA Financial Institution.  Neither the Borrower nor any other Loan
Party is an EEA Financial Institution.


ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than any
Letter of Credit that has been Cash Collateralized), the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Subsidiary to:


6.01         Financial Statements.  Deliver to the Administrative Agent (which
will promptly furnish such information to the Lenders):


(a)            as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ended
March 31, 2016), an audited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and
 
97

--------------------------------------------------------------------------------

 
(b)            as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the first fiscal quarter ended after the Restatement
Closing Date), an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.


6.02         Certificates; Other Information.  Deliver to the Administrative
Agent (which will promptly thereafter furnish to the Lenders):


(a)            concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating (which
certificate and the statements contained therein may be limited in form, scope
and substance to the extent required by accounting rules or guidelines in effect
from time to time and to the extent delivery of any such certificate is
permitted pursuant to such rules or guidelines) that in making the examination
necessary therefor no knowledge was obtained of any Default existed as of the
date of such statements or, if any such Default shall exist, stating the nature
and status of such event;


(b)            concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower, and in the event of any change
in generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 7.10, a statement of reconciliation
conforming such financial statements to GAAP;
 
98

--------------------------------------------------------------------------------

 
(c)            [reserved];


(d)            promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;


(e)            promptly after the furnishing or receipt thereof (i) copies of
any material statement or material report furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any Material Debt Document (relating to Material Debt incurred under Section
7.02(c) or (d)) and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02, and (ii) copies of all
notices, requests, demands, waivers, forbearances and other documents received
by any Loan Party or any of its Subsidiaries under or pursuant to any Material
Debt Document with respect to any event, development or circumstance that could
be adverse in any material respect (including the occurrence of any default) to
(A) the Borrower, any Material Subsidiaries or the Borrower and its Subsidiaries
taken as a whole or (B) the rights, interests and remedies of the Secured
Parties under any of the Loan Documents; and, from time to time upon request by
the Administrative Agent, such information and reports regarding such Material
Debt Document as the Administrative Agent may reasonably request;


(f)             as soon as available and in any event within 30 days after the
end of each fiscal year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify;


(g)            promptly and in any event within five Business Days after receipt
thereof by any Loan Party or any of its Subsidiaries, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any formal investigation or other
formal inquiry by such agency regarding financial or other operational results
of any Loan Party or any of its Subsidiaries;


(h)            promptly after receiving any written notice of any Environmental
Action against any Loan Party or any of its Subsidiaries or of any Loan Party or
any of its Subsidiaries obtaining knowledge of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to (i) have a Material Adverse Effect
or (ii) cause any property described in the Mortgages to be subject to any
material restrictions on occupancy or use or to be subject to any material
restrictions on ownership or transferability under any Environmental Law, copies
of such notice;
 
99

--------------------------------------------------------------------------------

 
(i)             as soon as available and in any event within 30 days after the
end of (A) each fiscal year, a report supplementing Schedules 5.08(c) and 5.13
hereto, including an identification of (1) all owned real property of the type
described in Section 5.08(c) disposed of for $10,000,000 or more by any of the
Loan Parties during such fiscal year (including the street address, county or
other relevant jurisdiction, state and sales prices thereof), (2) all owned real
property acquired for $10,000,000 or more of the type described in
Section 5.08(c) during such fiscal year (including the street address, county or
other relevant jurisdiction, state, record owner, and purchase price thereof)
and (3) a description of such other changes, if any, in the information included
in such Schedules as may be necessary for such Schedules to be accurate and
complete and (B) each fiscal quarter, amendments to each Schedule referred to in
Section 10 of the Security Agreement to add any additional information or change
any information required to ensure the representations and warranties contained
therein are true and correct in all material respects; and


(j)             promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02, if any;
or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and each Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent) or posted on the website of the SEC at
http://www.sec.gov/; provided that:  (i) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or by customary
electronic or internet postings) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents.  The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery to it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will, subject to Section 10.07, make available to the Lenders and the
L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or a substantially  similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”.
 
100

--------------------------------------------------------------------------------

 
6.03         Notices.  Promptly after any Responsible Officer obtaining
knowledge thereof, notify the Administrative Agent:


(a)            of the occurrence of any Default;


(b)            (i) of any Environmental Action that has resulted or could
reasonably be expected to result in a Material Adverse Effect and (ii) of any
other matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;


(c)            the occurrence of any ERISA Event;


(d)            of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary; and


(e)            of (i) the receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory repayment pursuant to
Section 2.05(b)(i) or (ii) the occurrence of any Disposition of property or
assets for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(ii).


Each notice pursuant to this Section, other than notices under clause (d) above,
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.  Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.


6.04         Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities including all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (i) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or (ii) the
failure to so pay or discharge could not in the aggregate be reasonably be
expected to have a Material Adverse Effect.
 
101

--------------------------------------------------------------------------------

 
6.05         Preservation of Existence, Etc.  (a)  Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except, in each case, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.


6.06         Maintenance of Properties.  Subject to Section 7.05, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


6.07         Maintenance of Insurance.


(a)            Maintain with financially sound and reputable insurance companies
not Affiliates of the Borrower insurance with respect to its properties and
business, subject to the provisions of Section 13 of the Security Agreement,
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.


(b)            If any portion of any Mortgaged Property is at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.


6.08         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including Environmental Laws) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.


6.09        Books and Records.  (a) Maintain proper books of record and account,
in which entries that are full, true and correct entries in all material
respects and in conformity with GAAP consistently applied shall be made of all
material financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be; and (b) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.
 
102

--------------------------------------------------------------------------------

 
6.10         Inspection Rights.  Permit representatives and independent
contractors of each Agent and each Lender at the Lender’s own expense to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom (subject to
applicable governmental confidentiality and secrecy laws and requirements), and
to discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided that, excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year absent the
existence of an Event of Default; provided, further, however, that when a
Specified Default exists any Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice.


6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions for
general corporate purposes not in contravention of any Law or of any Loan
Document, including (a) in the case of the Initial Credit Extension, (i) to pay
the consideration for the Action Sports Acquisition, (ii) to refinance in full
all amount outstanding under the Existing Credit Agreement and (iii) to pay
fees, costs and expenses in connection with the Transactions and (b) in the case
of Credit Extensions under the Revolving Credit Facility on or after the
Restatement Closing Date, (i) for providing working capital to the Borrower and
its Subsidiaries, (ii) for financing capital expenditures and Acquisitions and
(iii) for other lawful corporate purposes.


6.12         Covenant to Guarantee Obligations and Give Security.


(a)            Upon (x) the request of the Administrative Agent following the
occurrence and during the continuance of a Specified Default or (y) (i) the
delivery of the report (the “Report”) required to be delivered pursuant to
Section 6.02(i) indicating the formation or acquisition of any new direct or
indirect Domestic Subsidiary that is a Material Subsidiary (other than an
Excluded Subsidiary), (ii) the delivery of a Compliance Certificate indicating
that a Domestic Subsidiary previously determined to be an Immaterial Subsidiary
or an Excluded Subsidiary is no longer an Immaterial Subsidiary or an Excluded
Subsidiary, as applicable, or (iii) the acquisition of any property by any Loan
Party, and such property, in the judgment of the Administrative Agent, shall not
already be subject to a perfected first priority security interest subject to
Specified Statutory Liens in favor of the Administrative Agent for the benefit
of the Secured Parties, unless expressly excluded from being required to be the
subject of such security interest by the terms of this Agreement or the terms of
the Collateral Documents, then the Borrower shall, in each case at the
Borrower’s expense:
 
103

--------------------------------------------------------------------------------

 
(i)            in connection with the formation or acquisition of a Domestic
Subsidiary that is a Material Subsidiary (other than an Excluded Subsidiary) or
the determination that any Domestic Subsidiary previously determined to be an
Immaterial Subsidiary or an Excluded Subsidiary is no longer an Immaterial
Subsidiary or an Excluded Subsidiary, as applicable, within 10 Business Days
after the delivery of the Report, cause each such Subsidiary, and cause each
direct and indirect parent of such Subsidiary that is the Borrower or a Domestic
Subsidiary and not an Excluded Subsidiary (if it has not already done so), to
duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ obligations under the Loan
Documents,


(ii)            within 5 Business Days after such request or after the delivery
of the Report or such Compliance Certificate, furnish to the Administrative
Agent a description of the owned real properties having a purchase price (or in
the case of a Specified Default, fair market value) of $10,000,000 or more and,
in the case of a Specified Default, other properties of the Loan Parties and
their respective Subsidiaries so acquired or upon which the Administrative Agent
does not have a valid, perfected Lien, unless expressly excluded from being
required to be the subject of such security interest by the terms of this
Agreement or the terms of the Collateral Documents, in each case in detail
reasonably satisfactory to the Administrative Agent,


(iii)           within 10 Business Days after such request or after the delivery
of the Report or such Compliance Certificate, duly execute and deliver, and
cause each such new Loan Party to duly execute and deliver, to the
Administrative Agent mortgages, deeds of trust, trust deeds, deeds to receive
debt, pledges, assignments, Security Agreement Supplements and other security
agreements, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent (including delivery of all Pledged Equity in and of
such Subsidiary, and other instruments of the type specified in
Section 4.02(b)(iii)), securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such
properties,


(iv)          within 10 Business Days after such request or after the delivery
of the Report or such Compliance Certificate, take, and cause such new Loan
Party to take, whatever action (including the recording of mortgages, the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents, the delivery of flood zone
determinations and/or flood insurance (as applicable)) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the mortgages, deeds of trust, trust deeds, deeds to receive debt,
pledges, assignments, Security Agreement Supplements and security agreements
delivered pursuant to this Section 6.12, enforceable against all third parties
in accordance with their terms,


(v)            within 10 Business Days after such request or after the delivery
of the Report or such Compliance Certificate, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its reasonable
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above, as to such mortgages, deeds of trust and
trust deeds being legal, valid and binding obligations of each Loan Party party
thereto enforceable in accordance with their terms, as to the matters contained
in clause (iv) above, as to such recordings, filings, notices, endorsements and
other actions being sufficient to create valid perfected Liens on such mortgaged
properties, and as to such other matters as the Administrative Agent may
reasonably request,
 
104

--------------------------------------------------------------------------------

 
(vi)          as promptly as practicable after such request or after the
delivery of the Report or such Compliance Certificate, deliver, upon the request
of the Administrative Agent in its reasonable discretion, to the Administrative
Agent with respect to each parcel of real property acquired for $10,000,000 or
more (except that no minimum amount shall apply in the case of a Specified
Default) owned by the entity that is the subject of such request, formation or
acquisition title policies, surveys and environmental assessment reports, each
in scope and form reasonably satisfactory to the Administrative Agent, provided,
however, that to the extent that any Loan Party or any of its Subsidiaries shall
have otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent, and


(vii)         promptly execute and deliver any and all further instruments and
documents and take all such other actions as required by the Security Agreement
and at any time and from time to time as the Administrative Agent may deem
necessary or desirable in obtaining the full benefits of, or in perfecting and
preserving the Liens of, such guaranties, mortgages, deeds of trust, trust
deeds, deeds to receive debt, pledges, assignments, Security Agreement
Supplements and security agreements.


(b)            Any Subsidiary or Excluded Joint Venture that is not a Guarantor
that becomes a guarantor with respect to any Material Debt of any Loan Party
shall comply with Section 6.12(a) as if it were a newly formed Domestic
Subsidiary of a Loan Party.


(c)            Notwithstanding the foregoing or anything else contained in this
Agreement or any other Loan Document, unless (x) a Specified Default has
occurred and is continuing or (y) a Loan Party has acquired material
Intellectual Property (as defined in the Security Agreement) during the period
covered by the applicable Report, in no event shall the Borrower or any of its
Subsidiaries be required after the Restatement Closing Date to execute, prepare,
deliver or otherwise provide any IP Security Agreement Supplements (whether in
connection with the formation or acquisition of any new direct or indirect
Domestic Subsidiary or the acquisition or creation of any property by any Loan
Party) or take any similar or other further action in respect of any
Intellectual Property (as defined in the Security Agreement).


(d)            Notwithstanding the foregoing or anything else contained in this
Agreement or any other Loan Document, the Action Sports Group Companies shall
not be required to comply with this Section 6.12, and the Loan Parties shall not
be required to comply with this Section 6.12 in respect of any equity interests
held by any Loan Party in any Action Sports Group Company, in each case, until
November 30, 2016 (or such later date as may be agreed by the Administrative
Agent in its sole discretion).
 
105

--------------------------------------------------------------------------------

 
6.13         Further Assurances.  Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation of any Loan Document, and (ii) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.


6.14         Preparation of Environmental Reports.  At the request of the
Administrative Agent, reasonably promptly after the Administrative Agent shall
have obtained knowledge of any circumstances that has the reasonable likelihood
of Borrower or any of its Subsidiaries incurring any Environmental Liability
that could reasonably be expected to result in a Default or a Material Adverse
Effect as a result of any information provided under Section 6.02(h) or (j) or
Section 6.03(a) or (b) hereunder or through other publicly available information
filed with the SEC, the Borrower shall provide to the Lenders within sixty days
after such request, at the expense of the Borrower, an environmental site
assessment report of a scope that is reasonable under the circumstances for any
of its properties described in such request that are the subject matter
associated with such Default or Material Adverse Effect, prepared by an
environmental consulting firm acceptable to the Administrative Agent,
indicating, if relevant to such matter, the presence or absence of Hazardous
Materials and the estimated cost of any compliance, removal or remedial action
in connection with any Hazardous Materials on such properties; without limiting
the generality of the foregoing, if the Administrative Agent reasonably
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
the Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary
that owns any property described in such request to grant reasonable access at
the time of such request to the Administrative Agent, the Lenders, such firm and
any agents or representatives thereof an irrevocable non-exclusive license,
subject to the rights of tenants, to enter onto their respective properties to
undertake such an assessment subject to government approvals, if such approvals
are required.  The Borrower shall take all reasonable steps to obtain any such
required government approvals.


6.15         Anti-Corruption Laws.  Conduct its businesses in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010 and other similar anti-corruption legislation in other
applicable jurisdictions, and maintain policies and procedures designed to
promote and achieve compliance by the Borrower and its Subsidiaries with such
laws.
 
 
106

--------------------------------------------------------------------------------

 
ARTICLE VII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than any
Letter of Credit that has been Cash Collateralized), the Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly:


7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
except:


(a)            Liens created pursuant to any Loan Document;


(b)            Liens existing on the Restatement Closing Date and listed on
Schedule 7.01(b) and any modifications, replacements, renewals or extensions
thereof, provided that (i) the property covered thereby is not changed other
than the addition of proceeds, products, accessions and improvements to such
property on customary terms, (ii) the amount of the obligations secured thereby
is not increased except, in respect of Indebtedness, if permitted by
Section 7.02(e), (iii) no additional Loan Party shall become a direct or
contingent obligor of the obligations secured thereby and (iv) any modification,
replacement, renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(e);


(c)            Liens for taxes, assessments or governmental charges which are
not yet due, which have become due but are not yet delinquent or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;


(d)            landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;


(e)            pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;


(f)            pledges or deposits to secure the performance of bids, trade
contracts, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety bonds (other than bonds related
to judgments or litigation), construction bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;


(g)            (i) easements, rights-of-way, zoning, encroachments, protrusions
and similar restrictions and other similar encumbrances or title defects which
do not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person, and (ii) with respect to the Mortgaged Properties, Permitted
Encumbrances; provided further, that if a Loan Party or any Subsidiary is
permitted to create or suffer any of the Permitted Liens described in this
Section 7.01(g) that have been or will be recorded against the applicable
property after the Restatement Closing Date, the Administrative Agent shall
subordinate the lien of the mortgage to such Permitted Lien, promptly after any
such written request by a Loan Party or Subsidiary, as applicable;
 
107

--------------------------------------------------------------------------------

 
(h)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds related to such judgments;


(i)             Liens securing Indebtedness permitted under Section 7.02(g);
provided that (i) such Liens do not at any time encumber any property except for
accessions to such property other than the property financed by such
Indebtedness and the proceeds and products thereof, (ii) the principal amount of
the Indebtedness secured thereby does not exceed the cost of the property being
acquired, constructed or improved on the date such Indebtedness is incurred and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any Collateral or assets other than the assets subject to such
Capitalized Leases (except for accessions to such assets); provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;


(j)             Liens on property of a Person existing at the time such Person
is acquired, merged into or consolidated with the Borrower or any Subsidiary of
the Borrower or becomes a Subsidiary of the Borrower or on any property
acquired, in each case, in connection with any Acquisition permitted under
Section 7.03(f); provided that such Liens were not created in contemplation of
such merger, consolidation or Investment and do not extend to any assets other
than those of the Person acquired, merged into or consolidated with the Borrower
or such Subsidiary or acquired by the Borrower or such Subsidiary and the
obligations secured thereby are permitted under Section 7.02(g);


(k)            (i) Liens created by any Loan Party in favor of any other Loan
Party and (ii) Liens created by any Subsidiary that is not a Loan Party in favor
of the Borrower or any other Subsidiary;


(l)             (i) precautionary Uniform Commercial Code filings by lessors
under operating leases covering solely the property subject to such leases and
(ii) Uniform Commercial Code filings in respect of Liens permitted under this
Section 7.01;


(m)           Liens on equipment, inventory and goods, including supplies,
materials and work in process, created in the ordinary course of business in
favor of a Governmental Party by operation of Parts 32 and 45 of the Federal
Acquisition Regulation, all implementing contract provisions at Part 52, and any
corresponding provisions in any applicable agency Federal Acquisition Regulation
Supplement in connection with the performance by the Borrower and its
Subsidiaries under a Government Contract (and not arising out of a default under
such Government Contract);
 
108

--------------------------------------------------------------------------------

 
(n)            other Liens securing obligations outstanding in an aggregate
amount not to exceed $75,000,000;


(o)            Liens on any segregated and identifiable proceeds of any assets
subject to a Lien permitted by the foregoing clauses of this Section 7.01 to the
extent the documents governing such Liens expressly provide therefor or such
Liens arise as a matter of law;


(p)            Liens arising solely by virtue of any contractual, statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights;


(q)            Liens on assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness or other obligations of such Subsidiary
(or of another Foreign Subsidiary) that are permitted to be incurred under this
Agreement; and


(r)             Liens on accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment and related assets of a
Securitization Subsidiary incurred in connection with a Qualified Securitization
Transaction.


7.02         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:


(a)            Indebtedness under the Loan Documents;


(b)            Indebtedness of the Borrower under the Senior Notes and
guarantees thereof by the Guarantors and any refinancings, refundings, renewals
or extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to the accrued and unpaid interest thereon, any
premium paid and fees and expenses incurred in connection with such refinancing
and by an amount equal to any existing commitments unutilized thereunder;


(c)            so long as (i) no Default is continuing or would result therefrom
and (ii) after giving pro forma effect to the incurrence thereof, the Borrower
would have been in compliance with the Consolidated Leverage Ratio covenant set
forth in Section 7.10(b) for the fiscal quarter most recently ended for which a
Compliance Certificate has been delivered, Indebtedness of any Loan Party that
(A) is subordinated in right of payment to the Obligations on terms and
conditions that are reasonably satisfactory to the Administrative Agent, (B) has
a scheduled maturity no earlier than the date that is 91 days after the latest
scheduled maturity of any Facility, (C) has no scheduled amortization or
mandatory prepayment or redemption (including at the option of the holders
thereof) except customary provisions for offers to purchase upon a change of
control or an asset sale, (D) has covenants and defaults that are customary for
similar Indebtedness in light of then-prevailing market conditions and (E) which
may be guaranteed by the Loan Parties on the same subordination terms as in
clause (A) above; provided, that if such Indebtedness is to be in the form of
subordinated Indebtedness convertible into common Equity Interests of the
Borrower, such convertible Indebtedness may have customary conversion and
voluntary or mandatory redemption provisions for convertible debt securities
which may be payable in (x) common Equity Interests of the Borrower at any time
or (y) in cash only if exercisable by the Borrower or the holders thereof after
a date that is 91 days after the latest scheduled maturity of any Facility;
 
 
109

--------------------------------------------------------------------------------

 
(d)            so long as (i) no Default is continuing or would result therefrom
and (ii) after giving pro forma effect to the incurrence thereof, the Borrower
would have been in compliance with the Consolidated Leverage Ratio covenant set
forth in Section 7.10(b) for the fiscal quarter most recently ended for which a
Compliance Certificate has been delivered, unsecured Indebtedness of any Loan
Party (which may be guaranteed by the Guarantors) that (A) has a scheduled
maturity no earlier than the date that is 91 days after the latest scheduled
maturity of any Facility, (B) has no scheduled amortization or mandatory
prepayment or redemption (including at the option of the holders thereof) except
customary offers to purchase upon a change of control or an asset sale, and (C)
has covenants and defaults that are customary for similar Indebtedness in light
of then-prevailing market conditions; provided, that if such Indebtedness is to
be in the form of Indebtedness convertible into common Equity Interests of the
Borrower, such convertible Indebtedness may have customary voluntary or
mandatory redemption provisions for convertible debt securities which may be
payable in (x) common Equity Interests of the Borrower at any time or (y) in
cash only if exercisable by the Borrower or the holders thereof after a date
six months after the latest scheduled maturity of any Facility;


(e)            Indebtedness outstanding on the Restatement Closing Date and
listed on Schedule 7.02(e) and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to the accrued and unpaid interest thereon, any
premium paid and fees and expenses incurred in connection with such refinancing
and by an amount equal to any existing commitments unutilized thereunder;
provided further that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), covenants and events
of default in the documentation governing any such extending, refunding or
refinancing Indebtedness shall not be materially less favorable, taken as a
whole, to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being extended, refunded or refinanced;


(f)             (i) Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Subsidiary,
and (ii) Indebtedness of (A) any Loan Party owing to any other Loan Party, (B)
of any Subsidiary that is not a Loan Party owed to (1) any other Subsidiary that
is not a Loan Party or (2) any Loan Party in respect of an Investment permitted
under Section 7.03(b) and (C) of any Loan Party to any Subsidiary which is not a
Loan Party; provided, that all such Indebtedness of any Loan Party in this
clause (f)(ii)(C) must be expressly subordinated to the Obligations;


(g)            Indebtedness in respect of Capitalized Leases, Synthetic Leases
and purchase money obligations for fixed or capital assets acquired, constructed
or improved within the limitations set forth in Section 7.01(i); provided,
however, that the aggregate principal amount of all such Indebtedness at any one
time outstanding shall not exceed $100,000,000;
 
110

--------------------------------------------------------------------------------

 
(h)            obligations in respect of surety bonds and similar instruments
(excluding letters of credit, bank guaranties and bankers’ acceptances) incurred
in the ordinary course of business;


(i)             Indebtedness assumed in connection with or resulting from an
Acquisition permitted under Section 7.03; provided that (i) such Indebtedness
was not created or incurred in contemplation of or in connection with such
Acquisition and (ii) the aggregate principal amount of such Indebtedness
outstanding at any time shall not exceed $100,000,000 (in the aggregate for the
Borrower and all Subsidiaries);


(j)             Indebtedness of Foreign Subsidiaries not guaranteed by any Loan
Party incurred or assumed in connection with, or resulting from, an Acquisition
permitted under Section 7.03 in an aggregate principal amount outstanding at any
time not to exceed $250,000,000;


(k)            Indebtedness not otherwise permitted by this Section 7.02 in an
aggregate principal amount outstanding at any time not to exceed $100,000,000;
and


(l)             obligations of Securitization Subsidiaries under or in respect
of Qualified Securitization Transactions in an aggregate amount outstanding at
any time not to exceed $200,000,000.


7.03         Investments.  Make or hold any Investments, except:


(a)            Investments held by the Borrower or a Subsidiary in the form of
cash or Cash Equivalents;


(b)            (i) Investments of the Borrower in any Guarantor,
(ii) Investments of any Guarantor in the Borrower or another Guarantor,
(iii) Investments by Subsidiaries that are not Loan Parties in the Borrower or
any other Subsidiary and (iv) by any Loan Party in any Foreign Subsidiary;
provided that Investments under this clause (b)(iv) shall not at any time, when
taken together with the aggregate amount of all Investments made pursuant to
Section 7.03(f)(A)(ii), exceed $250,000,000 less an amount equal to the
aggregate fair market value of any Guarantors that have been merged into
non-Guarantor Subsidiaries pursuant to the proviso to Section 7.04(a)(ii) (with
such fair market value to be determined at the time of the applicable merger);
provided, that (x) in the case of Investments permitted under this Section
7.03(b)(iv) that are comprised of the purchase or acquisition of entities with
at least 75% of domestic EBITDA in the aggregate, the portion of the aggregate
amount of cash or property provided by Loan Parties to make any such purchase or
acquisition that is attributable to foreign EBITDA shall also be permitted
without the use of the amounts available pursuant to Sections 7.03(b)(iv),
7.03(f)(A)(ii), 7.03(g) and 7.06(d) and (y) in the case of Investments permitted
under this Section 7.03(b)(iv) that are comprised of the purchase or acquisition
of entities with less than 75% of domestic EBITDA in the aggregate, only the
portion of the aggregate amount of cash or property provided by Loan Parties to
make any such purchase or acquisition that is attributable to foreign EBITDA
that is in excess of 25% shall be required to use the amounts available set
forth in Sections 7.03(b)(iv), 7.03(f)(A)(ii), 7.03(g) and 7.06(d);
 
111

--------------------------------------------------------------------------------

 
(c)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;


(d)            Investments existing on the Restatement Closing Date and set
forth on Schedule 7.03(d) and any modification, replacement, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment or as
otherwise permitted by this Section 7.03;


(e)            Investments in Swap Contracts in the ordinary course of business
not prohibited under Section 7.16;


(f)            Investments consisting of Acquisitions; provided that, with
respect to each Acquisition made pursuant to this Section 7.03(f):


(A)            (i) each applicable Loan Party and any such newly created or
acquired Subsidiary shall, or will within the times specified therein, have
complied with the applicable requirements of Section 6.12 to the extent required
thereby and (ii) the aggregate amount of cash or property provided by Loan
Parties to make any such purchase or acquisition of assets that are not
purchased or acquired (or do not become owned) by a Loan Party or in Equity
Interests in Persons that do not become Loan Parties upon consummation of such
purchase or acquisition shall not exceed, when taken together with the aggregate
amount of Investments made pursuant to Section 7.03(b)(iv), $250,000,000;
provided, that (x) in the case of Investments permitted under this Section
7.03(f) that are comprised of the purchase or acquisition of entities with at
least 75% of domestic EBITDA in the aggregate, the portion of the aggregate
amount of cash or property provided by Loan Parties to make any such purchase or
acquisition that is attributable to foreign EBITDA shall also be permitted
without the use of the amounts available pursuant to Sections 7.03(b)(iv),
7.03(f)(A)(ii), 7.03(g) and 7.06(d) and (y) in the case of Investments permitted
under this Section 7.03(f) that are comprised of the purchase or acquisition of
entities with less than 75% of domestic EBITDA in the aggregate, only the
portion of the aggregate amount of cash or property provided by Loan Parties to
make any such purchase or acquisition that is attributable to foreign EBITDA
that is in excess of 25% shall be required to use the amounts available set
forth in Sections 7.03(b)(iv), 7.03(f)(A)(ii), 7.03(g) and 7.06(d).


(B)            the lines of business of the Person to be (or the property and
assets of which are to be) so purchased or otherwise acquired shall be in, or
substantially related to, the sporting industries or shall be reasonably
similar, incidental or complementary thereto and reasonable extensions thereof;
 
112

--------------------------------------------------------------------------------

 
(C)            immediately before and immediately after giving pro forma effect
to any such Acquisition, no Default shall have occurred and be continuing;
provided that (1) the Borrower shall demonstrate in reasonable detail that after
giving pro forma effect to the Acquisition (including the incurrence and
assumption of any Indebtedness in connection therewith), the Borrower would be
in compliance by more than 0.25:1.00 with the Consolidated Leverage Ratio
covenant set forth in Section 7.10(b), without giving effect to the step-up in
the Consolidated Leverage Ratio level set forth in the proviso to Section
7.10(b); and (2) for the purposes of this Section 7.03, pro forma compliance
with respect to Section 7.10 shall be computed for the fiscal quarter most
recently ended for which a Compliance Certificate has been delivered; and


(D)            the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, at least two Business Days following the date on which
any such purchase or other acquisition is to be consummated a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.03(f) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;


(g)            Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.03 in an aggregate amount not to exceed 10% of
the Consolidated Total Assets of the Borrower (determined as of the end of the
prior fiscal year); provided that, with respect to each Investment made pursuant
to this Section 7.03(g):


(A)           such Investment shall be in Persons, property and assets which are
part of, or in lines of business which are in, or substantially related to,
sporting industries or are reasonably similar, incidental or complementary
thereto and reasonable extensions thereof;


(B)            any determination of the amount of such Investment shall include
all cash consideration and noncash consideration (including the fair market
value of all Equity Interests issued or transferred to the sellers thereof, all
write-downs of property and assets and reserves for liabilities with respect
thereto) paid by or on behalf of the Borrower and its Subsidiaries in connection
with such Investment; and


(C)            immediately before and immediately after giving pro forma effect
to any such Investment, no Default shall have occurred and be continuing;
provided that pro forma compliance with respect to Section 7.10 shall be
computed for the fiscal quarter most recently ended for which a Compliance
Certificate has been delivered;
 
113

--------------------------------------------------------------------------------

 
(h)            Investments by the Borrower in respect of, including by way of
any contributions to, any employee benefit, pension or retirement plan,
including any Pension Plan or Multiemployer Plan;


(i)             Investments in connection with the Transactions and the
Reorganization Transactions;


(j)             Guarantees permitted by Section 7.02; and


(k)            Investments in or relating to a Securitization Subsidiary that,
in the good faith determination of the Borrower are necessary or advisable to
effect any Qualified Securitization Transaction or any repurchase obligation in
connection therewith.


7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of a Person, except that, so long as no
Default exists or would result therefrom:


(a)            any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, a Guarantor shall be the continuing or surviving Person unless at
the time of such merger an Investment in an amount equal to the fair market
value of the applicable Guarantor would be permitted to be made under Section
7.03(b)(iv);


(b)            any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party;


(c)            any Subsidiary which is not a Loan Party may dispose of all or
substantially all its assets to (i) another Subsidiary which is not a Loan Party
or (ii) to a Loan Party (including, for the avoidance of doubt, as a result of a
Disposition which is in the nature of a liquidation); and


(d)            in connection with any Acquisition permitted under
Section 7.03(f), any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; and


(e)            Any Subsidiary may engage in transactions in connection with the
Transactions and the Reorganization Transactions.


7.05         Dispositions.  Make any Disposition, except:


(a)            Dispositions of (i) obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business or (ii) property
which the Borrower in good faith determines is no longer used or useful in the
conduct of the business of the Borrower and its Subsidiaries;
 
114

--------------------------------------------------------------------------------

 
(b)            Dispositions of inventory and immaterial assets in the ordinary
course of business;


(c)            Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of replacement property or (ii)
the proceeds of such Disposition are, within 365 days after such Disposition,
applied to the purchase price of such replacement property;


(d)            Dispositions of property by (x) the Borrower to any Guarantor and
(y) any Subsidiary to the Borrower or to a wholly-owned Subsidiary; provided
that for Dispositions described in clause (y) above, if the transferor of such
property is a Guarantor, (i) the transferee thereof must either be the Borrower
or a Guarantor and (ii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 7.03;


(e)            (i) Dispositions permitted by Section 7.04 and (ii) the grant of
any Lien permitted by Section 7.01;


(f)            (i) Dispositions of cash or Cash Equivalents and
(ii) Dispositions of accounts receivable in connection with the collection or
compromise thereof;


(g)            Non-exclusive licenses of IP Rights in the ordinary course of
business;


(h)            concurrently with the acquisition of any fixed or capital assets,
the sale and leaseback thereof so long as such lease is an operating lease and
such acquisition, sale and leaseback transaction was entered into in order to
obtain favorable governmental pricing of such assets; and


(i)            Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate fair market value of all property Disposed of in reliance on
this clause (i) during the term of this Agreement shall not exceed 15% of the
Consolidated Total Assets of the Borrower in any one fiscal year and 20% of the
Consolidated Total Assets of the Borrower in the aggregate since the Restatement
Closing Date (in each case, determined as of the date of the most recently
delivered financial statements pursuant to Section 6.01 or, prior to the first
delivery of such financial statements, the Audited Financial Statements) and
(iii) the price for such asset shall be paid to the Borrower or such Subsidiary
for at least 75% cash consideration;


(j)             any Disposition in connection with the Reorganization
Transactions; and


(k)            any Disposition of accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a
Securitization Subsidiary in connection with any Qualified Securitization
Transaction.


 provided, however, that any (x) Disposition pursuant to Section 7.05(a)(ii),
Section 7.05(b) through Section 7.05(f) (other than Section 7.05(d) and
Section 7.05(e)(ii)) and Section 7.05(k) shall be for fair market value, (y) any
Disposition of Equity Interests in a Subsidiary pursuant to Section 7.05(i)
resulting in a Joint Venture shall only be permitted to the extent that the fair
market value of the remaining Equity Interests in such Joint Venture is an
Investment permitted under Section 7.03(g), and (z) any Disposition of assets to
another Person pursuant to Section 7.05(i) the consideration for which are
Equity Interests or other interests of another Person resulting in a Joint
Venture, shall only be permitted to the extent the fair market value of such
assets would constitute an Investment permitted under Section 7.03(g); provided,
further, that no assets shall be Disposed of under Section 7.05(i) in connection
with an asset securitization transaction (including any Securitization
Transaction).
 
115

--------------------------------------------------------------------------------

 
7.06         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:


(a)            each Subsidiary may make Restricted Payments to the Borrower and
to wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock or other Equity Interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);


(b)            each Subsidiary of the Borrower may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;


(c)            the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or other common Equity Interests
with the proceeds received from the substantially concurrent issue of new shares
of its common stock or other common Equity Interests;


(d)            the Borrower may make Restricted Payments so long as (1) the
Material Debt Documents then outstanding, if any, would permit such Restricted
Payment, (2) after giving pro forma effect to such Restricted Payments, the
Borrower and its Subsidiaries shall have at least $50,000,000 of available
Liquidity and (3) if, after giving effect thereto, either (A) the pro forma
Consolidated Senior Secured Leverage Ratio would be less than 2.00:1.00 or (B)
the aggregate amount of such Restricted Payments made pursuant to this subclause
(3)(B) would be less than the sum of (w) $150,000,000 in the aggregate since the
Restatement Closing Date plus (x) up to 100% of the Net Cash Proceeds from the
sale or issuance by the Borrower of any of its Equity Interests since the
Restatement Closing Date plus (y) 50% of the Consolidated Net Income since the
Restatement Closing Date;


(e)            [reserved]; and


(f)            the Borrower and its Subsidiaries may incur Indebtedness pursuant
to Section 7.02(c) (including refinancings thereof).


7.07         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the Restatement Closing Date or any business
reasonably similar, incidental or complementary thereto and reasonable
extensions thereof.
 
116

--------------------------------------------------------------------------------

 
7.08         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, provided that the foregoing restriction shall
not apply to (a) transactions between or among any Loan Parties, (b) Restricted
Payments permitted to be made pursuant to Section 7.06, (c) issuances of
securities or other payments pursuant to, or the funding of, employment
arrangements, indemnification agreements, stock options and stock ownership
plans approved by the board of directors of the Borrower or such Subsidiary,
(d) the grant of stock options or similar rights to employees and directors of
the Borrower and its Subsidiaries pursuant to plans approved by the board of
directors of the Borrower, (e) loans or advances to employees in the ordinary
course of business in accordance with past practices of the Borrower and its
Subsidiaries to the extent permitted under Section 7.03, but in any event not to
exceed $5,000,000 in the aggregate outstanding at any one time, (f) the payment
of reasonable fees and expenses and the provision of customary indemnities to
directors of the Borrower and its Subsidiaries who are not employees of the
Borrower or its Subsidiaries, (g) the Transactions and the Reorganization
Transactions and (h) sales of accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment or related assets to a
Securitization Subsidiary in connection with any Qualified Securitization
Transaction.


7.09         Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or any Guarantor or to otherwise transfer property to or to make
Investments in the Borrower or any Guarantor, except for (A) any agreement in
effect on the Restatement Closing Date or at the time any Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(B) any agreement representing Indebtedness of a Subsidiary of the Borrower
which is not a Loan Party which is permitted by Section 7.02 and (C) any
agreement in connection with a Disposition permitted by Section 7.05, (ii) of
any Subsidiary to Guarantee the Indebtedness of the Borrower other than the
Senior Notes Indenture as in effect on the date hereof and any document
governing Indebtedness permitted under Section 7.02(c), (d) or (i) so long as
the applicable provisions thereof are no more restrictive in any material
respect, taken as a whole, than the Senior Notes and this Agreement or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
securing the Obligations on property of such Person other than (A) any document
governing Indebtedness permitted under Section 7.02(g) solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness, (B) customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions may
relate to the assets subject thereto, (C) any agreement representing
Indebtedness of a Subsidiary of the Borrower that is not a Loan Party which is
permitted by Section 7.02, solely to the extent that such restriction applies
only to property of such Subsidiary that secured such Indebtedness, (D)
restrictions arising in connection with cash or other deposits permitted under
Sections 7.01 or 7.02 and limited to such cash or deposit, (E) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business or (F) the Senior Notes Indenture, or (b) requires the grant
of a Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person other than customary provisions in any
applicable agreement referred to in clause (a)(iii) above so long such
agreements do not require the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure any obligations of the Borrower or its
Subsidiaries with respect to any of the Loan Documents.
 
117

--------------------------------------------------------------------------------

 
7.10         Financial Covenants.


(a)            Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 3.00:1.00.


(b)            Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio on the last day of any fiscal quarter to be greater than 3.50:1.00;
provided that the Borrower shall be required to be in compliance with a
Consolidated Leverage Ratio of less than or equal to 3.75:1.00 on the last day
of the first three fiscal quarters ending after the consummation of any
Investment permitted under Section 7.03(f) with consideration in excess of
$100,000,000.


7.11         Sanctions.  Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that to the knowledge of the Borrower could reasonably be
expected to result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or otherwise) of
Sanctions.


7.12         Amendments of Organization Documents.  Amend any of its
Organization Documents in a manner that materially adversely affects the rights
of the Agents or the Lenders under the Loan Documents on their ability to
enforce the same.


7.13         Accounting Changes.  Make any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles or (ii) fiscal year.


7.14        Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
subordinated Indebtedness, except the refinancing of subordinated Indebtedness
with other Indebtedness to the extent permitted under Section 7.02(c), (d) or
(i) and except to the extent permitted under clause (d) or (e) of Section 7.06.


7.15        Anti-Corruption Laws.  Directly or indirectly use the proceeds of
any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other applicable jurisdictions.
 
118

--------------------------------------------------------------------------------

 
7.16         Speculative Transactions.  Engage, or permit any of its
Subsidiaries to engage, in any transaction involving Swap Contracts, including
commodity options or futures contracts, which are speculative in nature and not
in the ordinary course of business.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01         Events of Default.  Any of the following shall constitute an Event
of Default:


(a)            Non-Payment.  The Borrower or any other Loan Party fails to
(i) pay when and as required to be paid herein, any amount of principal of any
Loan or any L/C Obligation or (ii) pay within five Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or


(b)            Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of 6.03(a), 6.05(a) (solely with
respect to the Borrower), 6.11 or Article VII; or


(c)            Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after a Responsible Officer of such Loan Party
shall have become aware of each failure; or


(d)            Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or


(e)            Cross-Default.  Any Loan Party or any Subsidiary (i) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after giving effect to any applicable grace
period in respect of any Indebtedness (including Swap Contracts) or Guarantee of
Indebtedness (other than Indebtedness hereunder) having an aggregate principal
amount of more than the Threshold Amount, or (ii) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or otherwise
relating to such Indebtedness, or any other event occurs (other than any
termination event or analogous provision in any Swap Contract), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(ii) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or
 
119

--------------------------------------------------------------------------------

 
(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries  institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g)            Inability to Pay Debts.  Any Loan Party or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due; or


(h)            Judgments.  There is entered against any Loan Party or any
Subsidiary  a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute coverage)
and there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or


(i)             ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $35,000,000; or


(j)             Invalidity of Loan Documents.  Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or as a result of acts
or omissions by the Administrative Agent or any Lender or satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
 
120

--------------------------------------------------------------------------------

 
(k)            Change of Control.  There occurs any Change of Control; or


(l)             Collateral Document.  Any Collateral Document after delivery
thereof pursuant to Section 4.02 or 6.12 shall for any reason (other than
pursuant to the terms thereof or as expressly permitted thereby) cease to create
a valid and perfected lien with the priority contemplated by the Collateral
Documents (subject to Specified Statutory Liens and, in the case of Mortgaged
Properties only, Liens permitted under Section 7.01(g)) on and security interest
in the Collateral purported to be covered thereby or any Loan Party shall so
assert such invalidity or lack of perfection or priority, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements.


8.02         Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:


(a)            declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)            require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and


(d)            exercise on behalf of itself, the other Agents and the Lenders
all rights and remedies available to it, the other Agents and the Lenders under
the Loan Documents or applicable Law;


provided, however, that upon the occurrence of an Event of Default under
Section 8.01(f) or an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, the obligation
of each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of any Agent or any Lender.


8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:
 
121

--------------------------------------------------------------------------------

 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III, but excluding principal and interest under the Loans)
payable to the Agents in their capacities as such ratably among them in
proportion to the amounts described in this clause First payable to them;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them;


Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16;


Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the Agents and
the other Secured Parties on such date, ratably based upon the respective
aggregate amounts of all such Obligations owing to the Agents and the other
Secured Parties on such date; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above. 
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 8.03.
 
122

--------------------------------------------------------------------------------

 
ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS


9.01            Appointment and Authority.


(a)            Each of the Lenders and each L/C Issuer hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders, and each L/C Issuer and the Borrower shall not have rights
as a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.


(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents (in such capacity, the “Collateral Agent”), and each of
the Lenders (in its capacities as a Lender, Swing Line Lender (if applicable),
potential Hedge Bank and potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.


9.02         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


9.03          Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
123

--------------------------------------------------------------------------------

 
(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including,
for the avoidance of doubt, any action that may be in violation of automatic
stay provisions under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and


(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


(d)            shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an L/C Issuer.


(e)            shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
124

--------------------------------------------------------------------------------

 
9.04         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


9.05         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06         Resignation of Administrative Agent.


(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower at all times other than during the continuance of an
Event of Default under Section 8.01(a), (f) or (g) (which consent of the
Borrower shall not be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
 
125

--------------------------------------------------------------------------------

 
(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and appoint
a successor with the consent of the Borrower at all times other than during the
continuance of an Event of Default under Section 8.01(a), (f) or (g) (which
consent of the Borrower shall not be unreasonably withheld or delayed).  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.


(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.


(d)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swing Line Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
 
126

--------------------------------------------------------------------------------

 
9.07         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08            Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:


(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial proceeding;
and


(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
 
127

--------------------------------------------------------------------------------

 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer or in any such proceeding.


The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (f) of Section 10.01 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
 
128

--------------------------------------------------------------------------------

 
9.09        Collateral and Guaranty Matters.  The Lenders and L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,


(a)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations not yet due and payable) and the
expiration or termination of all Letters of Credit, (ii) that is Disposed of or
to be Disposed of to a Person other than a Loan Party as part of or in
connection with any sale or other transfer permitted hereunder or under any
other Loan Document or (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders;


(b)            to release any Guarantor from its obligations under the Guaranty
(i) if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder or (ii) if any Guarantor ceases to be a Domestic Subsidiary
or if any Guarantor becomes a Subsidiary of a Foreign Subsidiary or a Relevant
Disregarded Entity, in each case for purposes of this subclause (ii) as a result
of a transaction permitted pursuant to the proviso to Section 7.04(a); and


(c)            (i) to subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.01(i) and (ii) to release any Liens
on any property granted to or held by the Administrative Agent under any Loan
Document that is or becomes an Excluded Asset (as defined in the Security
Agreement).


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.09.  In each case as specified in this Section 9.09, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.09.  In each case as specified in this Section 9.09, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment, security
interest and Lien granted under the Collateral Documents, and, if applicable,
return any possessory collateral or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.09.


The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
129

--------------------------------------------------------------------------------

 
9.10         Other Agents; Arrangers and Managers.  None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“co-syndication agent”, “bookrunning manager”, “joint lead arranger” or
“co-documentation agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.


ARTICLE X
MISCELLANEOUS


10.01     Amendments, Etc.  Except as otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document (other than any Secured Hedge Agreement or Secured Cash Management
Agreement), and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


(a)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.03 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);


(b)            postpone any date scheduled for any payment of principal or
interest under Sections 2.07 or 2.08, or any date fixed by the Administrative
Agent for the payment of fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;


(c)            reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
130

--------------------------------------------------------------------------------

 
(d)            change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;


(e)            other than in a transaction permitted under Section 7.05, release
all or substantially all of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender;


(f)            release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.09 (in which case such release
may be made by the Administrative Agent acting alone);


(g)            amend, modify or waive any pro rata sharing provision of Section
2.05, 2.09, 2.12 or 2.13, without the written consent of each Lender; or


(h)            amend, modify or waive Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender adversely affected thereby;


and provided further that no amendment, waiver or consent shall (i) change the
order of application of any reduction in the Commitments or any prepayment of
Loans between the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b), 2.06(b) or 8.03, respectively, in any
manner that materially and adversely affects the Lenders under the Revolving
Credit Facility or a Term Facility unless in writing and signed by the Required
Revolving Credit Lenders and the applicable Required Term Lenders, as the case
may be, under the adversely affected Facility or (ii) require the permanent
reduction of the Revolving Credit Facility at any time when all or a portion of
the Term Facilities remains in effect unless in writing and signed by the
applicable Required Term Lenders; and provided further that (i) no amendment,
waiver or consent shall, unless in writing and signed by the L/C Issuers in
addition to the Lenders required above, affect the rights or duties of the L/C
Issuers under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lenders in
addition to the Lenders required above, affect the rights or duties of the Swing
Line Lenders under this Agreement; (iii) no amendment, waiver or consent shall,
unless in writing and signed by an Agent in addition to the Lenders required
above, affect the rights or duties of, or any fees or other amounts payable to,
such Agent under this Agreement or any other Loan Document; and
(iv) Section 10.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, and the Borrower may replace any Defaulting
Lender with the consent of the Administrative Agent (such consent not to be
unreasonably withheld) in accordance with Section 10.16.  In the event that any
amendment or waiver to this Agreement or any Loan Document or any consent to
departure therefrom has been requested, such consent, waiver or amendment
requires the consent of each Lender, each affected Lender or each affected
Lender of a certain class in accordance with the terms of Section 10.01 or all
Lenders with respect to a certain class of the Loans, the consent or the
agreement of the Required Lenders, the Required Revolving Credit Lenders, or the
Required Term Lenders, as applicable, has been obtained and any applicable
Lender does not agree to such amendment, waiver or consent, the Borrower may
replace any such Lender not agreeing to such amendment, waiver or consent in
accordance with Section 10.16.
 
131

--------------------------------------------------------------------------------

 
In addition, notwithstanding the foregoing this Agreement may be amended with
the written consent of the Administrative Agent, Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of any outstanding tranche of Term Loans (such refinanced tranche of
Term Loans, the “Refinanced Term Loans”) with a replacement term loan tranche
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (b) the Applicable Rate for Base Rate
Loans and Eurodollar Rate Loans for such Replacement Term Loans shall not be
higher than Applicable Rate for Base Rate Loans and Eurodollar Rate Loans for
such Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable tranche of Term Loans),
(d) the maturity date of such Replacement Term Loans shall not be shorter than
the maturity date of such Refinanced Term Loans at the time of such refinancing,
(e) no Lender shall have any obligation to provide any Replacement Term Loans
and (f) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the applicable
tranche of Term Loans in effect immediately prior to such refinancing.


Notwithstanding anything to the contrary contained in this Section 10.01, the
Borrower and the Administrative Agent may without the input or consent of the
Lenders, effect amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Sections 2.14, 2.15 and 2.18.
 
 
132

--------------------------------------------------------------------------------

 
10.02      Notices and Other Communications; Facsimile Copies.


(a)            General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed certified or registered mail, faxed or delivered to the
applicable address, facsimile number or (subject to Section 10.02(b)) electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:


(i)             if to the Borrower, the Administrative Agent, any L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and


(ii)            if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).


(b)            Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including electronic-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
133

--------------------------------------------------------------------------------

 
(c)            Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or executed and delivered by facsimile or other
electronic transmission.  The effectiveness of any such documents and signatures
shall, subject to applicable Law, have the same force and effect as
manually-signed originals and shall be binding on all Loan Parties, the Agents
and the Lenders.  The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.


(d)            The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON‑INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Loan Party, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).


(e)            Reliance by Agents and Lenders.  The Agents and the Lenders shall
be entitled to rely and act upon any notices (including telephonic notices,
Committed Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct.  All telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
134

--------------------------------------------------------------------------------

 
(f)             Updated Notice Information, Etc.  Each of the Borrower, the
Administrative Agent, each L/C Issuer and each Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuers
and the Swing Line Lenders.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.


10.03     No Waiver; Cumulative Remedies.  No failure by any Lender, any L/C
Issuer or any Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13) or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
135

--------------------------------------------------------------------------------

 
10.04      Expenses; Indemnity; Damage Waiver.


(a)            Costs and Expenses.  The Borrower agrees (a) to pay or reimburse
each Agent for all reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) to pay or
reimburse each L/C Issuer for all reasonable out-of-pocket expenses incurred by
such L/C Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (c) to pay or
reimburse each Agent and each Lender for all out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law), including all Attorney Costs.  The foregoing costs and expenses
shall include all search, filing, recording, title insurance and appraisal
charges and fees and taxes related thereto, and other out-of-pocket expenses
incurred by any Agent and the cost of independent public accountants and other
outside experts retained by any Agent.  If any Loan Party fails to pay when due
any costs, expenses or other amounts payable by it hereunder or under any Loan
Document, including Attorney Costs and indemnities, such amount may be paid on
behalf of such Loan Party by any Agent or any Lender, in its sole discretion.


(b)            Indemnification by the Borrower.  Whether or not the Transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Administrative Agent (and any sub‑agent thereof), each Lender and
each Related Party of any of the foregoing Persons (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect, special, punitive or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Restatement Closing Date).  In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated.
 
136

--------------------------------------------------------------------------------

 
(c)            Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under clause (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity.  The obligations of the Lenders under this
clause (c) are subject to the provisions of Section 2.12(e).


(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and the Borrower
agrees that no Subsidiary of the Borrower that is an account party under any
Letter of Credit shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
137

--------------------------------------------------------------------------------

 
(e)            Payments.  All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.


(f)             Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuers and the Swing Line
Lenders, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.


10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.  The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.


10.06      Successors and Assigns.


(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section and, to the extent expressly contemplated hereby, the Indemnitees)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
138

--------------------------------------------------------------------------------

 
(i)             Minimum Amounts.


(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment under any Facility and the Loans at the time
owing to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)            in any case not described in clause (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;


(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non‑pro rata basis;


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (b)(i)(B) of this
Section and, in addition:


(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received notice thereof;


(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
 
139

--------------------------------------------------------------------------------

 
(C)            the consent of the L/C Issuers (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and


(D)            the consent of the Swing Line Lenders (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.


(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)            No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person.


(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Pro Rata Share.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
140

--------------------------------------------------------------------------------

 
(vii)        Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.06(c), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).


(c)            Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agents and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrower and any Lender (with
respect to its own Loans and Commitments only) at any reasonable time and from
time to time upon reasonable prior notice.


(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower, the Administrative Agent, the Swing Line Lender
or any L/C Issuer, sell participations to any Person (other than a natural
person) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to
Section 10.06(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein and the requirements under Section 10.14, it being
understood that the documentation required under Section 10.14 shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 10.06(b);
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.16 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
141

--------------------------------------------------------------------------------

 
(e)            Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to be subject to the provisions of Section 3.06(b) and
(c) as though it were a Lender.


(f)             Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over such Lender; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
142

--------------------------------------------------------------------------------

 
(g)            Certain Definitions.  As used herein, the following terms have
the following meanings:


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) that
receives the consents required by Section 10.06(b)(iii); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


(h)            Special Purpose Funding Vehicles.  Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(c)(ii). 
Each Granting Lender shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
SPC to which it grants an option pursuant to this Section 10.06(h) and the
principal amounts (and stated interest) of any Loan or portion thereof provided
to the Company by such SPC (the “SPC Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the SPC Register
(including the identity of any SPC or any information relating to a SPC’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the SPC Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the SPC Register as the owner of the relevant interest for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining any SPC Register.  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
 
143

--------------------------------------------------------------------------------

 
(i)             Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitments and Loans pursuant to
Section 10.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).  In
addition, notwithstanding anything to the contrary contained herein, if at any
time any other L/C Issuer or Swing Line Lender, in its capacity as Lender,
assigns all of its Commitments and Loans pursuant to Section 10.06(b), such
Lender may, (i) upon 30 days’ notice to the Borrower and the other Lenders,
resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as
Swing Line Lender.  In the event of any such resignation as L/C Issuer or Swing
Line Lender, the Borrower shall be entitled to appoint from among the Lenders
(subject to such Lender’s acceptance of such appointment) a successor L/C Issuer
or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such
Lender as L/C Issuer or Swing Line Lender, as the case may be.  If such Lender
resigns as L/C Issuer, it shall retain all the rights and obligations of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  If such Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of such retiring L/C
Issuer with respect to such Letters of Credit.
 
144

--------------------------------------------------------------------------------

 
10.07      Confidentiality.  Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent  required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.07, to (i) any Eligible Assignee of or Participant in,
or any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
the Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 10.07 or (ii) becomes
available to any Agents or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender).  In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions.  Each of the Administrative Agent
and the Lenders acknowledges that (a) the Information may include material
non‑public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Law.  For the purposes of this Section, “Information” means
all information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is available to any Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party;
provided that, in the case of information received from a Loan Party after the
Restatement Closing Date, such information is clearly identified in writing at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.
 
145

--------------------------------------------------------------------------------

 
10.08      Setoff.  In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender and each of their respective Affiliates is authorized at
any time and from time to time, without prior notice to the Borrower or any
other Loan Party, any such notice being waived by the Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender to or for the credit or the account of the respective Loan
Parties against any and all Obligations owing to such Lender hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not such Agent or such Lender shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set‑off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights of the Administrative Agent and each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, such Lender
and their respective Affiliates may have.


10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
146

--------------------------------------------------------------------------------

 
10.10      Counterparts.  This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Delivery by telecopier of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document. 
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.


10.11      Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement.  Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.


10.12      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.


10.13      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lenders, as applicable, then such provisions shall be deemed
to be in effect only to the extent not so limited.
 
 
147

--------------------------------------------------------------------------------

 
10.14     Tax Forms.


(a)            (i)  Any Lender or Administrative Agent that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent (as applicable), at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent (as applicable) to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 10.14(a)(ii)(A), (ii)(B), (ii)(D) and (ii)(E) below) shall not be
required if in the Lender’s or Administrative Agent’s reasonable judgment such
completion (as applicable), execution or submission would subject such Lender or
the Administrative Agent (as applicable) to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or the Administrative Agent (as applicable).


(ii)            Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,


(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;


(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:


(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
 
148

--------------------------------------------------------------------------------

 
(2)            executed copies of IRS Form W-8ECI;


(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or


(4)            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-4 on behalf of each such direct and
indirect partner;


(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;


(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
Restatement Closing Date; and
 
 
149

--------------------------------------------------------------------------------

 
(E)            to the extent that it is able and legally entitled to do so, the
Administrative Agent shall deliver to the Borrower on or prior to the date on
which the Administrative Agent becomes the Administrative Agent under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower), executed copies of (i) in the case of an Administrative Agent that is
a U.S. Person, IRS Form W-9 certifying that the Administrative Agent is exempt
from U.S. Federal backup withholding Tax or (ii) in the case of an
Administrative Agent that is not a U.S. Person, an applicable IRS Form W-8.


Each Lender and the Administrative Agent agree that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent (as applicable) in writing of its legal
inability to do so.


For purposes of this Section 10.14, the term “applicable Law” includes FATCA and
the term “Lender” includes, as applicable, any L/C Issuer, Swing Line Lender and
SPC (it being understood that any documentation required to be provided by an
SPC under this Section 10.14 shall be delivered by the SPC to the Granting
Lender).


10.15      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that:  (i)(A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arrangers are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the other Arrangers and the Lenders, on the other hand, (b) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent, the Lenders and each other Arranger is and has been acting solely as a
principal with respect to the Borrower or any of its Affiliates and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
nor any other Lender or Arranger has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and the other Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, nor any other Lender or Lead Arranger, has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, any Lender and the
other Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
150

--------------------------------------------------------------------------------

 
10.16      Replacement of Lenders.  Under any circumstances set forth herein
providing that the Borrower shall have the right to replace a Lender as a party
to this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Loans and Commitments (with the assignment fee to be paid by the Borrower in
such instance) pursuant to Section 10.06(b) to one or more other Lenders or
Eligible Assignees procured by the Borrower.  Upon the making of any such
assignment, the Borrower shall (x) pay in full any amounts payable pursuant to
Section 3.05 and (y) provide appropriate assurances and indemnities (which may
include letters of credit) to the L/C Issuers and the Swing Line Lenders as each
may reasonably require with respect to any continuing obligation to fund
participation interests in any L/C Obligations or any Swing Line Loans then
outstanding; provided, however, that (i) each such assignment made as a result
of a demand by the Borrower shall be arranged by the Borrower after consultation
with the Administrative Agent and shall be an assignment or assignments pursuant
to Section 10.06(b) of all of the rights and obligations of the assigning Lender
under this Agreement and (ii) no Lender shall be obligated to make any such
assignment pursuant to Section 10.06(b) as a result of a demand by the Borrower
unless and until such Lender shall have received one or more payments from
either the Borrower or one or more Eligible Assignees in an aggregate amount at
least equal to the aggregate outstanding principal amount of the advances owing
to such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement.


10.17      Governing Law.


(a)            THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)            THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
 
151

--------------------------------------------------------------------------------

 
(c)            THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.   EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d)            EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.


10.18      Waiver of Right to Trial by Jury.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.19      Binding Effect.  This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent shall have been
notified by each Lender, the Swing Line Lenders and the L/C Issuers that each
such Lender, the Swing Line Lenders and the L/C Issuers has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
 
152

--------------------------------------------------------------------------------

 
10.20      Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumption, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.


10.21      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


10.22      Acknowledgment and Consent to Bail-in of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
 
153

--------------------------------------------------------------------------------

 
(b)            the effects of any Bail-in Action on any such liability,
including, if applicable:


(i)             a reduction in full or in part or cancellation of any such
liability;


(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


10.23      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each Loan
Party in respect of any such sum due from it hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from such Loan Party in the Agreement Currency, such Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).


10.24     Amendment and Restatement.


(a)            This Agreement constitutes an amendment and restatement of the
Existing Credit Agreement, effective from and after the Restatement Closing
Date.  The execution and delivery of this Agreement shall not constitute a
novation of any indebtedness or other obligations owing to the Lenders or the
Administrative Agent under the Existing Credit Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement.  On the Restatement Closing Date, the credit facilities described in
the Existing Credit Agreement shall be amended and restated in their entirety by
the credit facilities described herein.


(b)            On the Restatement Closing Date, (i) all advances and commitments
of any Person that is a “Lender” under the Existing Credit Agreement which is
not a Lender hereunder (each, an “Exiting Lender”) shall be deemed to have been
assigned to the Lenders hereunder (including via any fronting arrangement with
any of the Arrangers), and any Person that is a “Lender” under the Existing
Credit Agreement which is a Lender hereunder (including via any fronting
arrangement with any of the Arrangers) shall be deemed to continue their
outstanding advances and commitments under the Existing Credit Agreement as
advances and commitments hereunder in their respective Facility, (ii) the
Administrative Agent shall make such transfers of funds (all such transfers are
deemed in compliance with the Loan Documents and shall supersede any provisions
in Section 2.05, 2.13, 10.01 or 10.06 to the contrary) as are necessary in order
that the outstanding balance of the Revolving Credit Loans and the Term Loans,
as applicable, are in accordance with the Pro Rata Share of the Revolving Credit
Commitments and Term Commitments, as applicable, of each of the Lenders
hereunder and (iii) there shall have been paid in cash in full all principal
owed to the Exiting Lenders under the Existing Credit Agreement, and all accrued
but unpaid interest, fees and other amounts owing to the Administrative Agent
and any lender under the Existing Credit Agreement.
 
154

--------------------------------------------------------------------------------

 
(c)            Each Loan Party (i) agrees that the transactions contemplated by
this Agreement shall not limit or diminish the obligations of such Person under,
or release such Person from any obligations under, any Guaranty, the Security
Agreement or any other Collateral Document to which it is a party, (ii) confirms
and reaffirms its obligations under the Guaranty, the Security Agreement and
each other Collateral Document to which it is a party and (iii) agrees that the
Guaranty, the Security Agreement and each other Collateral Document to which it
is a party remain in full force and effect and are hereby ratified and
confirmed.  In furtherance of the reaffirmations set forth in this Section
10.24(c), each Loan Party hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all Collateral
and all proceeds thereof as security for the Obligations, in each case subject
to any applicable terms and conditions set forth in the Guaranty, the Security
Agreement and each other Collateral Document to which it is a party.


[Signature pages follow]
 
 
 
155

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


VISTA OUTDOOR INC.
 
 
By:
/s/ Stephen M. Nolan
Name:   
Stephen M. Nolan
Title: 
Senior Vice President and Chief Financial Officer

 
 
 


Vista Outdoor, Inc. - Amended and Restated Credit Agreement


 

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., as
Administrative Agent
 
 
By:
/s/ Robert Rittelmeyer   
Name:   
Robert Rittelmeyer 
Title: 
Vice President 



 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement




--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., as a Lender, an L/C
Issuer and a Swing Line Lender


 
By:
/s/ Mukesh Singh 
Name:   
Mukesh Singh 
Title: 
Vice President 

 
 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 
U.S. BANK NATIONAL ASSOCIATION, as a
Lender and as an L/C Issuer


 
By:
/s/ Andrew Beckman
Name:   
Andrew Beckman
Title: 
Vice President


 
 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender and as an L/C Issuer


 
By:
/s/ Thomas J. Sterr
Name:   
Thomas J. Sterr 
Title: 
Authorized Signatory 


 
 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as a Lender and
as an L/C Issuer
 
 
By:
/s/ Laura Woodward
Name:   
Laura Woodward
Title: 
Vice President

 

 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement
 



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
 
 
By:
/s/ Andrew Payne
Name:   
Andrew Payne
Title: 
Director



 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 
BANK OF THE WEST, as a Lender


 
By:
/s/ Brad Conley
Name:   
Brad Conley
Title: 
Vice President


 
 
 


Vista Outdoor, Inc. - Amended and Restated Credit Agreement


--------------------------------------------------------------------------------

                                                                                   
 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender


 
By:
/s/ Michael J. Cortese
Name:   
Michael J. Cortese
Title: 
Vice President



 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 
CAPITAL ONE, N.A.,
as a Lender


 
By:
/s/ Sean C. Horridge
Name:   
Sean C. Horridge
Title: 
Vice President


 
 
 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement


--------------------------------------------------------------------------------

 
BRANCH BANKING AND TRUST COMPANY,
as a Lender


 
By:
/s/ Trevor H. Williams
Name:   
Trevor H. Williams
Title: 
Banking Officer


 




Vista Outdoor, Inc. - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 
REGIONS BANK, as a Lender


 
By:
/s/ Kevin McConaha
Name:   
Kevin McConaha
Title: 
Portfolio Manager


 
 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement


--------------------------------------------------------------------------------

 
BMO HARRIS BANK N.A., as a Lender


 
By:
/s/ Joan Murphy
Name:   
Joan Murphy
Title: 
Director


 
 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement


--------------------------------------------------------------------------------

 
ZB, N.A. DBA ZIONS FIRST NATIONAL BANK,
as a Lender


 
By:
/s/ Thomas C. Etzel
Name:   
Thomas C. Etzel
Title: 
SVP – Zions First National Bank Division





 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement




--------------------------------------------------------------------------------

 
ASSOCIATED BANK, N.A., as a Lender


 
By:
/s/ Jarrett J. Isaacson
Name:   
Jarrett J. Isaacson
Title: 
Vice President


 
 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement




--------------------------------------------------------------------------------

 
THE NORTHERN TRUST COMPANY,
as a Lender


 
By:
/s/ Brandon Rolek
Name:   
Brandon Rolek
Title: 
Senior Vice President



 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement




--------------------------------------------------------------------------------

 
PEOPLE’S UNITED BANK, NATIONAL
ASSOCIATION, as a Lender


 
By:
/s/ David Denlinger
Name:   
David Denlinger
Title: 
Senior Vice President



 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement




--------------------------------------------------------------------------------

 
MORGAN STANLEY BANK, N.A., as a Lender


 
By:
/s/ Michael King
Name:   
Michael King
Title: 
Authorized Signatory



 
 


Vista Outdoor, Inc. - Amended and Restated Credit Agreement




--------------------------------------------------------------------------------

 
STIFEL BANK & TRUST, as a Lender


 
By:
/s/ Matthew L. Diehl
Name:   
Matthew L. Diehl
Title: 
Senior Vice President



 
 
 
Vista Outdoor, Inc. - Amended and Restated Credit Agreement




--------------------------------------------------------------------------------

 
WOODFOREST NATIONAL BANK, as a Lender


 
By:
/s/ John Ellis
Name:   
John Ellis
Title: 
Senior Vice President



 


Vista Outdoor, Inc. - Amended and Restated Credit Agreement
